

Dated 30 September 2016










FOREX CAPITAL MARKETS L.L.C.
and
FX PUBLICATIONS, INC.






ASSET PURCHASE AGREEMENT
relating to the sale and purchase of the assets of the DailyFX business of Forex
Capital Markets L.L.C.


















Linklaters


Linklaters LLP
One Silk Street
London EC2Y 8HQ


Telephone (44-20) 7456 2000
Facsimile (44-20) 7456 2222


Ref L-251468










--------------------------------------------------------------------------------




Asset Purchase Agreement
This Agreement is made on 30 September 2016 between:
(1)
Forex Capital Markets L.L.C. a company incorporated in Delaware whose registered
office is at 55 Water Street, 50th floor, New York, NY 10041, United States (the
“Seller”); and

(2)
FX Publications, Inc. a company incorporated in Delaware whose registered office
is at 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808 (the
“Purchaser”),

(each a “party” and together the “parties”).
Whereas:
(A)
The Seller has agreed to sell the Business Assets and to assume the obligations
imposed on the Seller under and subject to the terms and conditions of this
Agreement.

(B)
The Purchaser has agreed to purchase the Business Assets and to assume the
obligations imposed on the Purchaser under and subject to the terms and
conditions of this Agreement.

It is agreed as follows:


1
Interpretation

In this Agreement, unless the context otherwise requires, the provisions in this
Clause 1 shall apply.
1.1
Definitions

“Accounts” means the DailyFX Converted Account Information relating to the
Business provided by the Seller to the Purchaser for the period commencing 1
January 2014 and ending on the Accounts Date and which is included in the Data
Room;
“Accounts Date” means 15 September 2016;
“Additional French Employees” means any France-based employee who, pursuant to
Clause 2.2.2, is added to the list of Relevant Employees contained in Part 5 of
Annex A to Schedule 2;
“Advertising Agreement” means the agreement between the Seller and the
Purchaser, in the agreed form, in respect of the use by the Seller for a term of
three years immediately following Closing of the English language dailyfx.com
website for recruitment of U.S.-resident foreign exchange clients for an annual
fee and entered into on Closing;
“Affiliate” means, in relation to any person, any joint venture in which that
person is a shareholder, any subsidiary, subsidiary undertaking, holding company
or parent undertaking of that person and any subsidiary or subsidiary
undertaking of any such holding company or parent undertaking;
“Agreement” means this agreement as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
hereto;
“Anti-Corruption Law” means:




--------------------------------------------------------------------------------




(i)
the OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, 1997;

(ii)
the Foreign Corrupt Practices Act of 1977 of the U.S., as amended by the Foreign
Corrupt Practices Act Amendments of 1988 and 1998, and as may be further amended
and supplemented from time to time;

(iii)
the United Kingdom Bribery Act 2010; and

(iv)
any other applicable law (including: any (a) statute, ordinance, rule or
regulation; (b) order of any court, tribunal or any other judicial body; and (c)
rule, regulation, guideline or order of any public body, or any other
administrative requirement) which:

(a)
prohibits the conferring of any gift, payment or other benefit on any person or
any officer, employee, agent or adviser of such person; and/or

(b)
is broadly equivalent to the Foreign Corrupt Practices Act of 1977 of the U.S.
(as amended as per the above) and/or the above United Kingdom laws or was
intended to enact the provisions of the OECD Convention on Combating Bribery of
Foreign Public Officials in International Transactions, 1997, or which has as
its objective the prevention of corruption,

in each case, of jurisdictions in which the relevant part of the Business was
carried on before Closing;
“Assumed Liabilities” means the Liabilities of the Seller (other than the
Excluded Liabilities) to be assumed by the Purchaser under and pursuant to
Clause 2.1.4 and “Assumed Liability” means any one of them;
“Aweber Account” means the Aweber account of the Business including the
newsletter subscription list but excluding any FXCM Customers as at immediately
before Closing;
“Basic Evergreen Training Materials” means any Evergreen Training Materials
which are not canonical link URLs and which do not rank for search engine
optimisation purposes (including the DailyFX University – Freshman Year and
Introduction to Forex News Trading materials);
“Business” means the business of DailyFX carried on by the Seller immediately
before Closing;
“Business Assets” means the several assets to be sold by the Seller to the
Purchaser under this Agreement and listed in Clause 2.1.2 of this Agreement, but
excluding the Excluded Assets;
“Business Day” means a day, which is not a Saturday or a Sunday, on which banks
in the City of London and Chicago, IL, U.S. are generally open for business;
“Business IPR” means all Intellectual Property Rights which in the two years
immediately before Closing have been used by the Seller predominantly in or for
the benefit of the Business, including all Intellectual Property Rights in
respect of the Chinese Language Mobile Application, the Content Library, the
Content Management System, the List of Leads, the Logo and Brand, the Social
Media Accounts, the Source Code and the Transferring Domain Names and those
Intellectual Property Rights details of which are set out in Schedule 1;




--------------------------------------------------------------------------------




“Business Know-how” means all rights and interest held by the Seller in Know-how
(whether as owner, licensee or otherwise), which in the two years immediately
before Closing has been used in relation to the Business;
“China-based Relevant Employees” means the employees who are listed as
China-based employees in Part 1 of Annex A to Schedule 2;
“China Newco” means the entity to be established by the Purchaser’s Group in
China with the purpose of facilitating the conduct of the Business;
“Chinese Language Mobile Application” means the DailyFX application available on
Apple and/or Android operating systems;
“Claim” means any claim made by the Purchaser for breach of this Agreement
(including a Warranty Claim, Fundamental Warranty Claim, Tax Warranty Claim, Tax
Claim and Indemnity Claim);
“Closing” means the completion of the sale and purchase of the Business Assets
pursuant to and in accordance with Clause 6.1.1 of this Agreement;
“Closing Date” means the date of Closing;
“Code” means the U.S. Internal Revenue Code of 1986, as amended;
“Confidentiality Agreement” means the confidentiality agreement dated 20 May
2016 between FXCM, Inc. and IG Markets Limited pursuant to which the parties
thereto made available certain confidential information relating to the
Business;
“Content Library” means the original articles, videos, research, webinars and
news produced by the Seller’s Group for the Business, including the Trading
Guides;
“Content Management System” means the content management system of the Business;
“DailyFX” means the foreign exchange specialised website owned by the Seller and
trading under the DailyFX name providing news, market analysis and technical
analysis in all major foreign exchange markets globally;
“DailyFX Client Losses” means the net of the gains and losses generated by the
relevant clients’ open and closed positions at a point in time;
“DailyFX Converted Account Information” means information relating to:
(i)
DailyFX site traffic;

(ii)
DailyFX Leads;

(iii)
DailyFX first trades; and

(iv)
DailyFX Client Losses;

“DailyFX Leads” any person or legal entity who has provided an email address or
telephone number through DailyFX and includes details of the location of the
relevant person or legal entity, the DailyFX forum through which the email
address or telephone number has been provided and the date on which such email
address or telephone number was provided, but excluding FXCM Customers;




--------------------------------------------------------------------------------




“Data Protection Authority” means any body responsible for enforcing Data
Protection Legislation;
“Data Protection Legislation” means any legislation in force in any part of the
world which regulates the protection of data and privacy and which is applicable
to the Seller in respect of the Business, including any federal and state
legislation in the U.S.;
“Data Room” means the electronic data room as at 29 September 2016 administered
by Biscom Secure File Transfer with the project name of “Broadway” containing
documents and information relating to the Business made available by the Seller
online at https://dl.fxcorporate.com/bds/Main.do, the contents of which are
contained on the Data Room Disc and which are listed in an index thereon;
“Data Room Disc” means the CD-ROM containing the contents of the Data Room and
an index listing such contents provided by the Seller to the Purchaser as soon
as reasonably practicable following the date of this Agreement;
“Disclosed” means fairly disclosed in the Disclosure Letter in sufficient detail
to allow a third party to identify the nature and scope of the matters
disclosed;
“Disclosure Letter” means the letter dated on the same date as this Agreement
from the Seller to the Purchaser disclosing information constituting exceptions
to the Seller’s Warranties;
“Employee Transfer Agreement” means a contract entered into between the
Germany-based Relevant Employee or an Additional French Employee (as the case
may be), the Seller or relevant member of the Seller’s Group and the Purchaser
or relevant member of the Purchaser’s Group to take effect on Closing;
“Employment Losses” means all losses, Liabilities, costs (including legal costs
and experts’ and consultants’ fees), charges, expenses, actions, proceedings,
claims and demands (excluding, unless otherwise specified, any loss of
production, loss of profit, loss or revenue, loss of contract, loss of Goodwill
or loss of claim or any punitive, indirect or consequential losses) arising from
or connected with employment or an employment relationship or its termination;
“Encumbrance” means any claim, charge, mortgage, lien, option, equitable right,
power of sale, pledge, hypothecation, retention of title, right of pre-emption,
right of first refusal or other third party right or security interest of any
kind or an agreement, arrangement or obligation to create any of the foregoing;
“Evergreen Training Materials” means DailyFX-related educational training
material (being material that is evergreen (i.e., not time sensitive and which
does not become invalid over time) and which is predicated on market conditions
at a point in time) produced by any member of the Seller’s Group, including the
content housed immediately prior to Closing as follows:
(English site)
DailyFX Free Online Forex Trading University content under DailyFX Education
https://www.dailyfx.com/forex-education
On-Demand Video Course content within DailyFX Plus
https://plus.dailyfx.com/tnews/videocourse.do




--------------------------------------------------------------------------------




The DailyFX 360 Courses on the FXCM website which references DailyFX.
https://www.fxcm.com/resources/education/dailyfx-360-course/
(Chinese site)
Learn Forex 學習外匯, basic FX knowledge such as what is spread, rollover, trading
hours, definition of inflation, NFP, etc.
https://www.dailyfx.com.hk/learnforex/index.html
Education videos教學視頻, some videos such as SSI snapshot, StrongWeak App, Real
trading volume App.etc
https://www.dailyfx.com.hk/video/education.html
Dailyfx Plus Chinese On-Demand Video courses 交易課程
https://www.dailyfx.com.hk/tnews.php?lang=en
Beginner and advance trading guide 外匯交易指南, trading guides such as FX vs Stock
market, key factors to start trading, how to identify/trade ranging/breakout
market., etc.
https://www.fxcm-chinese.com/gb/resources/education/guides/free-forex-trading-guide/;
“Excluded Assets” means the property, rights and assets referred to in Clause
2.1.3;
“Excluded Liabilities” means the Liabilities referred to in Clause 2.1.5;
“Fundamental Warranties” means the Seller’s Warranties given pursuant to
paragraphs 3.1, 13.1, 13.2, 13.3 and 13.4 of Schedule 5;
“Fundamental Warranty Claim” means any claim made by the Purchaser under this
Agreement for breach of any of the Fundamental Warranties;
“FXCM Brand” means the Intellectual Property Rights in and to the trade names
“FXCM” and “Forex Capital Markets” and associated designs and logograms;
“FXCM Customer” means any person who as at Closing has completed, in whole or in
part, or at any time after Closing completes, in whole or in part, an FXCM
customer on-boarding application form, to open an account with any member of the
Seller’s Group;
“FXCM Chile Outsourcing Agreement” has the meaning given in the definition of
“Outsourcing Agreements”;
“Germany-based Relevant Employee” means the employee who is listed as the
Germany-based employee in Part 2 of Annex A to Schedule 2;
“Goodwill” means the goodwill of the Seller in relation to the Business
including the exclusive right of the Purchaser to represent itself as carrying
on the Business in succession to the Seller;
“indemnify” means to indemnify any person against any matter or circumstance
including indemnifying and keeping such person fully indemnified and held
harmless on a continuing basis on demand from and against all Losses on an
after-Tax basis which such person may suffer or incur in connection with such
matter or circumstance, and “indemnify” shall be construed accordingly;




--------------------------------------------------------------------------------




“Indemnity Claim” means a claim under the indemnities provided by the Seller
under this Agreement;
“Information Technology” means computer systems, communication systems,
software, hardware and related services;
“Intellectual Property Rights” means registered and unregistered trade marks,
service marks, rights in trade names, business names, logos or get-up, rights in
inventions, patents, registered and unregistered design rights, copyrights
(including in software (including source code)), database rights, rights in
domain names and URLs, subscriber lists, rights to sue for passing off and in
unfair competition, and all other similar rights in any part of the world
(including in Know-how) including, where such rights are obtained or enhanced by
registration, any registration of such rights and applications and rights to
apply for such registrations;
“Know-how” means industrial and commercial information and techniques in any
form not in the public domain including reports, project reports, instruction
and training manuals and market forecasts;
“Letter of Intent” means the non-binding proposal letter dated 16 September 2016
executed by IG Group Holdings plc and FXCM Inc.;
“Liabilities” means all liabilities, duties and obligations of every
description, whether deriving from contract, common law, statute or otherwise,
whether present or future, actual or contingent, ascertained or unascertained or
disputed and whether owed or incurred severally or jointly or as principal or
surety and “Liability” means any one of them;
“List of Leads” means the DailyFX Leads for the 12 months immediately preceding
Closing, excluding FXCM Customers;
“Logo and Brand” means the logo and brand of DailyFX as set out in Part 2 of
Schedule 1;
“Losses” means all losses, Liabilities, costs (including legal costs and
experts’ and consultants’ fees), charges, Taxes, expenses, actions, proceedings,
claims and demands (excluding, unless otherwise specified, any loss of
production, loss of profit, loss or revenue, loss of contract, loss of Goodwill
or loss of claim or any punitive, indirect or consequential losses);
“Migration” means the migration of the DailyFX websites to a member of the
Purchaser’s Group in accordance with the milestones agreed by the Seller and the
Purchaser pursuant to Clause 6.1.2;
“Net Sum Recovered” has the meaning set out in Clause 9.9.1;
“Offer Letter” means the letter containing the terms on which the Purchaser, or
relevant member of the Purchaser’s Group, has offered to employ the U.S.-based
Relevant Employees and the U.S.-based Delayed Employee;
“Outsourcing Agreements” means the following outsourcing agreements between the
Seller, Forex Capital Markets Limited and each of the following entities:
(i)
FXCM Chile SA (the “FXCM Chile Outsourcing Agreement”);

(ii)
Salex Holdings Srl; and

(iii)
Stentor Group SA;





--------------------------------------------------------------------------------




“Owned Business IPR” means Business IPR which is owned by the Seller and in the
two years before Closing has been used by the Seller predominantly in or for the
benefit of the Business and as is described more precisely in Schedule 1;
“Purchaser” has the meaning given in the Recitals;
“Purchase Price” has the meaning set out in Clause 3.1;
“Purchaser’s Group” means the Purchaser and its subsidiaries from time to time;
“Relevant Employees” means the China-based Relevant Employees, the Germany-based
Relevant Employee, the U.S.-based Relevant Employees, the U.S.-based Delayed
Employee, and any Additional French Employees, and “Relevant Employee” means any
one of them;
“Second Closing” means the Migration;
“Second Closing Date” means the date of the Second Closing;
“Seller” has the meaning given in the Recitals;
“Seller Claims” means all rights and claims of the Seller arising at any time
whether before or after Closing in relation to any of the Business Assets or any
Assumed Liability but excluding:
(i)
any rights or claims under the Seller Insurance Policies; and

(ii)
any claims against any relevant Tax Authority in respect of Taxation,

and “Seller Claim” means any one of them;
“Seller Insurance Policies” means all insurance policies (whether under policies
maintained with third party insurers or any member of the Seller’s Group)
maintained by the Seller or any member of the Seller’s Group primarily in
relation to the Business and “Seller Insurance Policy” means any one of them;
“Seller’s Group” means the Seller and its subsidiaries from time to time;
“Seller’s Warranties” means the warranties given by the Seller pursuant to
Clause 8.1 and Schedule 5 and “Seller’s Warranty” means any one of them;
“Social Media Accounts” means the social media accounts, content and handles set
out in Part 4 of Schedule 1 and the authorisation codes thereto;
“Source Code” means the source code for the English, French, German, Arabic and
traditional and simplified Chinese language DailyFX websites and mobile
applications, including the Chinese Language Mobile Application;
“Speculative Sentiment Indicator” means a tool to measure trader sentiment as
evidenced by actual trader positions in the following ratios:
if Long Open Positions outnumber Short Open Positions: (Long Open
Positions)/(Long Open Positions + Short Open Positions)
if Short Open Positions outnumber Long Open Positions: -1*(Short Open
Positions)/(Long Open Positions + Short Open Positions),
including, for the avoidance of doubt, any supplementary, associated or
ancillary guides in connection with such tool and where, for the purposes of
this definition:




--------------------------------------------------------------------------------




“Long Open Positions” means all individual long positions held by traders in the
relevant sample under 1,000,000 notional units; and
“Short Open Positions” means all individual short positions held by traders in
the relevant sample under 1,000,000 notional units;
“Straddle Period” means any period for Tax purposes that begins on or before,
and ends after, the Closing Date;
“Taxation” or “Tax” means all forms of taxation whether direct or indirect and
whether levied by reference to income, profits, gains, net wealth, asset values,
revenues, turnover, wages, added value or other reference; including gross
receipts, license, payroll, employment, excise, severance, occupation, premium,
windfall profits, environmental, customs, capital stock, franchise, backup
withholding, unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated or other tax of any kind whatsoever, and statutory, governmental,
state, provincial, local governmental or municipal impositions, duties,
contributions, rates and levies (including social security contributions and any
other payroll taxes), whenever and wherever imposed (whether imposed by way of a
withholding or deduction for or on account of tax or otherwise) and in respect
of any person and all penalties, charges, costs, additions to tax and interest
relating thereto;
“Tax Authority” means any taxing or other authority competent to impose any
liability in respect of Taxation or responsible for the administration and/or
collection of Taxation or enforcement of any law in relation to Taxation;
“Tax Claim” means any claim under this Agreement to the extent relating to Taxes
other than a Tax Warranty Claim;
“Tax Warranties” means the Seller’s Warranties given pursuant to paragraph 10 of
Schedule 5;
“Tax Warranty Claim” means any claim made by the Purchaser under this Agreement
for breach of any of the Tax Warranties;
“Third Party Proceeding” has the meaning given to it in Clause 10.3;
“Trading Guides” means written instructional material designed to assist traders
of varying levels learn about trading financial instruments, trading techniques,
reading and understanding charts, top trading opportunities and financial
instrument forecasts, including but not limited to the following titles: Forex
for Beginners, Elliott Wave for Beginners, Introduction to Forex News Trading,
Top Trading Lessons, Traits of Successful Traders, How to Analyze and Trade
Ranges with Price Action, Understanding Gann Square Root Relationships, Dollar
Forecast, Euro Forecast and Oil Forecast;
“Trading View Charts” means charts provided by TradingView;
“Transferring Domain Names” means the URLs and domain names listed in Part 3 of
Schedule 1;
“Transitional Services Agreement” means the agreement between the Seller and the
Purchaser, in the agreed form, in respect of the provision of certain services
by the Seller’s Group to the Purchaser in relation to the Business entered into
on Closing;




--------------------------------------------------------------------------------




“United Kingdom” means the United Kingdom of Great Britain and Northern Ireland;
“U.S.” means the United States of America, its territories and possessions, any
state of the United States and the District of Columbia;
“U.S.-based Delayed Employee” means the employee who is listed as a U.S.-based
delayed employee in Part 4 of Annex A to Schedule 2;
“U.S.-based Relevant Employees” means the employees who are listed as U.S.-based
employees in Part 3 of Annex A to Schedule 2;
“US$” means the lawful currency of the U.S. from time to time; and
“Warranty Claim” means any claim (other than a Tax Warranty Claim or a
Fundamental Warranty Claim) made by the Purchaser under this Agreement for
breach of any of the Seller’s Warranties (other than the Tax Warranties and the
Fundamental Warranties).
1.2
Modification etc. of Statutes

References to a statute or statutory provision include:
1.2.1
that statute or statutory provision as from time to time modified, re-enacted or
consolidated whether before or after the date of this Agreement;

1.2.2
any past statute or statutory provision (as from time to time modified,
re-enacted or consolidated) which that statute or statutory provision has
directly or indirectly replaced; and

1.2.3
any subordinate legislation (including regulations) made from time to time under
that statute or statutory provision.

1.3
Singular, Plural, Gender

References to one gender include all genders and references to the singular
include the plural and vice versa.
1.4
References to Persons and Companies

References to:
1.4.1
a person include any individual, company (wherever incorporated), partnership,
joint venture, or unincorporated association (whether or not having separate
legal personality); and

1.4.2
a company include any company, limited liability company, corporation or any
body corporate, wherever formed or incorporated.

1.5
References to Subsidiaries and Holding Companies

A company is a “subsidiary” of another company (its “holding company”) if that
other company, directly or indirectly, through one or more subsidiaries:
1.5.1
holds a majority of the voting rights in it;

1.5.2
is a member or shareholder of it and has the right to appoint or remove a
majority of its board of directors or equivalent managing body;





--------------------------------------------------------------------------------




1.5.3
is a member or shareholder of it and controls alone, pursuant to an agreement
with other shareholders or members, a majority of the voting rights in it; or

1.5.4
has the right to exercise a dominant influence over it, for example by having
the right to give directions with respect to its operating and financial
policies, with which directions its directors are obliged to comply,

and a company shall be treated, for the purposes of the membership requirement
contained in Clauses 1.5.2 and 1.5.3, as a member of another company if its
shares in that other company are registered in the name of (i) another person
(or its nominee), whether by way of security or in connection with the taking of
security, or (ii) its nominee.
1.6
Connected Persons

A person shall be deemed to be connected with another if that person is
connected with such other within the meaning of Section 1122 of the Corporation
Tax Act 2010.
1.7
Schedules etc.

References to this Agreement shall include any Schedules to it and references to
Clauses and Schedules are to Clauses of, and Schedules to, this Agreement.
References to paragraphs and Parts are to paragraphs and Parts of the Schedules.
1.8
Headings

Headings shall be ignored in interpreting this Agreement.
1.9
Reference to Documents

References to any document (including this Agreement), or to a provision in a
document, shall be construed as a reference to such document or provision as
amended, supplemented, modified, restated or novated from time to time.
1.10
Information

References to books, records or other information mean books, records or other
information in any form including paper, electronically stored data, magnetic
media, film and microfilm.
1.11
Legal Terms

References to any English legal term shall, in respect of any jurisdiction other
than England, be construed as references to the term or concept which most
nearly corresponds to it in that jurisdiction.
1.12
Agreed Form

References to any document in the “agreed form” are to such document in the form
agreed by the parties or on their behalf and initialled by them or on their
behalf for identification.
1.13
Non-Limiting Use of Words

The words “including”, “include”, “in particular” and words of similar effect
shall not be deemed to limit the general effect of the words which precede them.




--------------------------------------------------------------------------------




1.14
Time

References to time in this Agreement shall be to London time, unless stated
otherwise.
1.15
Day

References in this Agreement to a “day” (including within the phrase Business
Day) shall means a period of 24 hours running from midnight to midnight.
1.16
Materiality

Where a Seller’s Warranty is qualified by reference to materiality (including
the phrase “in all material respects”), such reference shall, unless specified
to the contrary, be construed as a reference to materiality in the context of
the Business taken as a whole.
1.17
Exchange Rate

References in any Seller’s Warranty to any monetary sum expressed in US$ shall,
where such sum is referable in whole or part to a particular jurisdiction, be
deemed to be a reference to an equivalent amount in the local currency of that
jurisdiction translated at the Exchange Rate on the date of this Agreement.
Where it is necessary to determine whether a monetary limit or threshold set out
in Clause 9 has been reached or exceeded (as the case may be) and the value of
the relevant claim is expressed in a currency other than US$, the value of each
such claim shall be translated into US$ by reference to the Exchange Rate on the
date that written notification is sent to the Seller from the Purchaser in
accordance with Clause 9.1 of the existence of such claim or, if such day is not
a Business Day, on the Business Day immediately preceding such day.


2
Sale and Purchase of the Business Assets

2.1
Sale and Purchase of the Business Assets

2.1.1
On and subject to the terms and conditions of this Agreement, the Seller shall
sell, and the Purchaser shall purchase, the Business Assets.

2.1.2
The Business Assets to be sold and purchased under and pursuant to the terms and
conditions of this Agreement, which shall be sold free from Encumbrances, shall
be as follows:

(i)
the Aweber Account;

(ii)
the list of members from the “Membership Area” in the DailyFX Chinese site
(excluding FXCM Customers);

(iii)
the Evergreen Training Materials;

(iv)
the Chinese Language Mobile Application;

(v)
the Content Library;

(vi)
the Content Management System;

(vii)
the Logo and Brand;

(viii)
the List of Leads;





--------------------------------------------------------------------------------




(ix)
the Social Media Accounts;

(x)
the Source Code;

(xi)
the Transferring Domain Names;

(xii)
the Owned Business IPR (on and subject to the terms set out in Schedule 1);

(xiii)
the books and records relating to the Business;

(xiv)
the benefit (so far as the same can lawfully be assigned or transferred to or
held in trust for the Purchaser) of the Seller Claims; and

(xv)
all other property, rights and assets owned by the Seller and used, enjoyed or
exercised predominantly in relation to the Business at Closing.

2.1.3
There shall be expressly excluded from the sale and purchase of the Business
Assets under and pursuant to the terms and conditions of this Agreement: (i) the
Speculative Sentiment Indicator; (ii) servers, computer hardware and peripherals
and any other tangible property (including without limitation office furniture
and webinar video equipment) used by the Relevant Employees and/or to host the
DailyFX websites; (iii) the proprietary software and trading platforms
(including, but not limited to, Trading Station) which are owned and/or licensed
by the Seller’s Group and which are not predominantly used by the Business; (iv)
individual user licences in respect of “off-the-shelf” software programs and
applications (including, but not limited to, Microsoft Office, Adobe Acrobat
applications); (v) the FXCM Brand and (vi) all other property, rights and assets
(other than the Business Assets) owned by the Seller’s Group. The Purchaser
agrees that it shall cease to use on, and shall remove from, all Business Assets
the FXCM Brand as soon as practicable after Closing and in any event within 40
Business Days of the Second Closing.

2.1.4
Subject to Clause 2.1.6, the Purchaser shall, with effect from Closing, assume,
duly and punctually pay, satisfy, discharge, perform or fulfil all Liabilities
when due to the extent arising out of or relating to the Business after Closing.

2.1.5
Subject to Clause 2.1.6, Clause 2.1.4 shall not apply to, and the Purchaser
shall not be obliged to assume, duly and punctually pay, satisfy, discharge,
perform or fulfil, and the Seller shall assume, duly and punctually pay,
satisfy, discharge, perform or fulfil except as provided for in Clauses 9.12 and
14.9:

(i)
all Liabilities of the Seller or any member of the Seller’s Group (other than
any Liability in respect of Taxation) arising out of or relating to the Business
at any time before Closing;

(ii)
any Liability expressly reserved to the Seller or specifically excluded under
this Agreement;

(iii)
any Liability in respect of any moneys borrowed, or indebtedness in the nature
of borrowings incurred, by the Seller in relation to the Business or any
security, guarantee, comfort or other financial accommodation in respect of such
moneys or indebtedness;

(iv)
any Liability of the Seller or any member of the Seller’s Group in respect of
Taxation (i) arising out of or relating to the Business at any time before
Closing





--------------------------------------------------------------------------------




or as a result of the Closing or (ii) that does not arise out of or relate to
the Business for any Tax period;
(v)
any Liability to the extent it relates to an Excluded Asset; and

(vi)
any Liability under any contracts, undertakings, arrangements or agreements
entered into before Closing by the Seller which are not Business Assets.

2.1.6
The parties agree that all rights and obligations in respect of any Employment
Losses shall be dealt with solely in accordance with Schedule 2.

2.1.7
The Purchaser hereby grants to the Seller’s Group, with effect from Closing, a
perpetual, royalty-free, non-exclusive, worldwide licence to use, reproduce,
modify, display, disseminate, exploit, modify and create derivative works from
the Evergreen Training Materials, provided, however, that such Evergreen
Training Materials (other than any Basic Evergreen Training Materials) are only
accessible through the use of a username and password which is provided
exclusively by the Seller or relevant member of the Seller’s Group.

2.1.8
The Purchaser hereby grants to the Seller’s Group, with effect from Closing, a
perpetual, royalty-free, non-exclusive, worldwide licence to use, reproduce,
modify, display, disseminate, exploit, modify and create derivative works from
the Trading Guides.

2.1.9
The Seller hereby grants to the Purchaser’s Group, with effect from Closing, a
perpetual, royalty-free, non-exclusive, worldwide licence to use, reproduce,
modify, display, disseminate, exploit, modify and create derivative works from
the Speculative Sentiment Indicator.

2.2
Relevant Employees

2.2.1
The provisions of Schedule 2 shall apply in respect of the Relevant Employees.

2.2.2
Prior to Closing, the Purchaser has the right to add the names of any
France-based employees of the Seller’s Group (being any of Sylvain Loganadin,
Michel Chabbouh and Remi Mahmoud and no other person or persons without the
prior written consent of the Seller) to the list contained in Part 5 of Annex A
to Schedule 2.



3
Consideration

3.1
Amount

The consideration for the purchase of the Business Assets under this Agreement
shall be:
3.1.1
an amount in cash equal to US$36,000,000 payable on the Closing Date; and

3.1.2
an amount in cash equal to US$4,000,000 payable on the Second Closing Date,

(together, the “Purchase Price”).
3.2
Payment of Purchase Price

The Purchase Price shall be paid by way of cash payment pursuant to Clause 3.1
and Clause 6.3.




--------------------------------------------------------------------------------




3.3
Allocation of Purchase Price

The Seller and the Purchaser agree that the consideration for the purchase of
the Business Assets shall be allocated for all Tax purposes in a manner
consistent with the methodology set forth in Schedule 3. Within ninety (90) days
following Closing, the Purchaser shall provide to the Seller a draft IRS Form
8594 and any required exhibits thereto with the Purchaser’s proposed allocation
of the consideration for the purchase of the Business Assets for its review and
approval, such approval not to be unreasonably withheld. The Purchaser and the
Seller shall file, and the Seller shall cause the members of the Seller’s Group
to file and the Purchaser shall cause the members of the Purchaser’s Group to
file, all Tax returns in a manner consistent with the allocation on such IRS
Form 8594 and shall take no position contrary thereto unless required to do so
by applicable law.
3.4
Withholding

The Purchaser shall be entitled to deduct and withhold from any amounts payable
pursuant to this Agreement such amounts as the Purchaser is required to deduct
and withhold with respect to the making of such payment under any provision of
applicable law, and shall instead pay such amount to the applicable Tax
Authority to the extent required under applicable law; provided, that the
Purchaser shall use reasonable efforts to notify the Seller prior to any
deduction of withholding to the extent practicable. To the extent that amounts
payable to the recipient are so withheld by the Purchaser, such withheld amounts
shall be treated as having been paid to the recipient for all purposes of this
Agreement.
3.5
Adjustment of Purchase Price

3.5.1
If any payment is made by one party to the other in respect of any Claim or
otherwise under this Agreement, the payment shall be treated as an adjustment of
the consideration paid by the Purchaser for the particular category of Business
Asset to which the payment and/or Claim relates under this Agreement and the
Purchase Price shall be deemed to be increased or reduced (as relevant) by the
amount of such payment.

3.5.2
If:

(i)
the payment and/or Claim relates to more than one category of Business Asset, it
shall be allocated in a manner which reflects the impact of the matter to which
the payment and/or Claim relates, failing which it shall be allocated rateably
to all other Business Assets by reference to the proportions in which the
Purchase Price is allocated in accordance with Schedule 3; or

(ii)
the payment and/or Claim relates to no particular category of Business Asset, it
shall be allocated rateably to all other Business Assets by reference to the
proportions in which the Purchase Price is allocated in accordance with Schedule
3,

and in each case the Purchase Price shall be deemed to have been reduced by the
amount of such payment.






--------------------------------------------------------------------------------




4
Conditions

4.1
Conditions Precedent

4.1.1
The provisions of this Agreement (other than Clause 1, this Clause 4 and Clauses
5, 12 and 14.2 to 14.16) is conditional upon satisfaction subject only to
Closing or waiver by the Purchaser of the following conditions:

(i)
completion of modifications to the Purchaser’s customer relationship management
systems to receive and utilise leads and contacts from or relating to the
Business Assets, on terms satisfactory to the Purchaser in its sole and absolute
discretion; and

(ii)
unanimous and unqualified approval from the board and/or sub-committee of the
board of IG Group Holdings plc, of the purchase of the Business Assets, on and
subject to the terms and conditions of this Agreement.

4.2
Termination

4.2.1
If either of the conditions set out in Clause 4.1.1 has not been satisfied or
waived, in each case by the Purchaser, on or before 31 October 2016, this
Agreement shall automatically terminate and no party shall have a claim against
the other party under this Agreement or any other document referred to herein,
save for any claim arising from a breach of any obligation on or before such
date of termination.



5
Pre-Closing Obligations

5.1
Seller’s Obligations in Relation to the Conduct of the Business

5.1.1
Between the date of this Agreement and Closing, the Seller undertakes to carry
on the Business as a going concern in the ordinary and usual course as carried
on prior to the date of this Agreement, save in so far as agreed in writing by
the Purchaser.

5.1.2
Without prejudice to the generality of Clause 5.1.1, the Seller undertakes that,
between the date of this Agreement and Closing, it shall not without the prior
written consent of the Purchaser:

(i)
enter into, or exercise an option in relation to, or amend, any agreement or
incur any commitment relating to the Business which is not capable of being
terminated without compensation at any time with three months’ notice or less or
which is not in the ordinary course of business or which involves or may involve
total annual expenditure in excess of US$50,000;

(ii)
acquire, or agree to acquire, any material asset or material stock for use in
the Business, or enter into or amend any agreement relating to the Business or
incur any commitment to do so, in each case involving consideration, expenditure
or liabilities in excess of US$5,000;

(iii)
dispose of, or agree to dispose of, any of the Business Assets;

(iv)
save as required by law:





--------------------------------------------------------------------------------




(a)
make or agree to make any amendment to the terms and conditions of employment
(including remuneration, pension entitlements and other benefits) of any
Relevant Employee (other than minor increases in the ordinary and usual course
of business which the Seller shall notify to the Purchaser as soon as reasonably
possible);

(b)
provide or agree to provide any gratuitous payment or benefit to any Relevant
Employee or any of his dependants;

(c)
terminate or take any steps to terminate (constructively or otherwise) the
employment of any Relevant Employee (except in accordance with his or her terms
of employment and for gross misconduct);

(d)
induce, or attempt to induce, any Relevant Employee to resign their employment
in the Business;

(e)
induce, or attempt to induce, any Relevant Employee not to enter into any Offer
Letter, Employment Transfer Agreement, or any “letter of intent” (as referred to
in paragraph 1.4.1 of Schedule 2);

(f)
induce, or attempt to induce, any Relevant Employee to breach the terms of any
Offer Letter, Employment Transfer Agreement, or any “letter of intent” (as
referred to in paragraph 1.4.1 of Schedule 2);

(g)
transfer or agree to transfer any Relevant Employee from working in the
Business; or

(h)
grant any awards and options under any share incentive, share option, profit
sharing, bonus or other incentive arrangements to any Relevant Employee other
than in accordance with the Seller’s normal practice; or

(v)
enter into any guarantee, indemnity or other agreement to secure any obligation
of a third party or create any Encumbrance over any of the Business Assets or
any part of them.

5.2
Other Seller’s Obligations Prior to Closing

5.2.1
Without prejudice to the generality of Clause 5.1.1, prior to Closing the Seller
shall:

(i)
allow the Purchaser and its agents, upon reasonable notice, during normal
working hours, reasonable access to, and to take copies of, the books, records
and documents of the Business;

(ii)
take all reasonable steps to preserve the validity of the Owned Business IPR;

(iii)
not assign, dispose of or create any Encumbrance over, or agree to assign,
dispose of or agree to create any Encumbrance over any Owned Business IPR;

(iv)
not grant any licence, or agree to grant any licence, to any third party, to use
any Owned Business IPR; and





--------------------------------------------------------------------------------




(v)
not terminate, materially amend, transfer or grant a waiver under any agreement
with a third party under which Owned Business IPR is licensed by the Seller.

5.2.2
For the avoidance of doubt, the Seller shall not be liable for any claim under
this Clause 5 unless Closing occurs pursuant to and in accordance with the terms
and conditions of this Agreement.



6
Closing and Second Closing

6.1
Date and Place

6.1.1
Closing shall take place at the offices of Linklaters LLP, One Silk St, London
EC2Y 8HQ on the Closing Date or at such other location, time or date as may be
agreed between the Purchaser and the Seller.

6.1.2
As soon as practicable after the date of this Agreement, the Purchaser and the
Seller shall acting reasonably and in good faith:

(i)
agree upon the milestones to achieve migration of the DailyFX websites to the
relevant member of the Purchaser’s Group as soon as practicable and the actions
to be taken by each relevant member of the Purchaser’s Group and the Seller’s
Group respectively in order to achieve such milestones; and

(ii)
use all reasonable endeavours to perform or cause to be performed the actions to
be taken by the Purchaser’s Group and Seller’s Group respectively in order to
achieve such agreed milestones.

6.1.3
Second Closing shall take place at the offices of Linklaters LLP, One Silk St,
London EC2Y 8HQ on the Second Closing Date or at such other location, time or
date as may be agreed between the Purchaser and the Seller.

6.2
Closing Events

On Closing, the Seller and the Purchaser shall comply with their respective
obligations specified in Schedule 4.
6.3
Payment on Closing and Second Closing

6.3.1
On Closing, the Purchaser shall pay the amount set out in Clause 3.1.1 to the
Seller.

6.3.2
On Second Closing, the Purchaser shall pay the amount set out in Clause 3.1.2 to
the Seller.

6.4
Breach of Closing and/or Second Closing Obligations

If the Seller or the Purchaser fails to comply with any obligation in Clauses
6.2 and 6.3 and Schedule 4, the Purchaser, in the case of non-compliance by the
Seller, or the Seller, in the case of non-compliance by the Purchaser, shall be
entitled (without prejudice to the right to claim damages or other compensation)
by written notice to the other:
6.4.1
to terminate this Agreement (other than Clauses 1, 12 and 14.2 to 14.16) without
liability on its part; or





--------------------------------------------------------------------------------




6.4.2
to effect Closing and/or (as the case may be) Second Closing so far as
practicable having regard to the defaults which have occurred; and/or

6.4.3
in respect of Closing, to fix a new date for Closing (being not more than 20
Business Days after the agreed date for Closing) in which case the provisions of
Schedule 4 shall apply to Closing as so deferred but provided such deferral may
only occur once; and/or

6.4.4
in respect of Second Closing, to fix a new date for Second Closing (being not
more than 20 Business Days after the agreed date for Second Closing) in which
case the provisions of Schedule 4 shall apply to Second Closing as so deferred
but provided such deferral may only occur once.

6.5
Title and Risk

Title and risk of loss or damage to the Business Assets shall pass to the
Purchaser on Closing, except as otherwise provided in this Agreement or as
otherwise agreed.


7
Post-Closing Obligations

7.1
Indemnities

7.1.1
Indemnity by Purchaser against Assumed Liabilities

The Purchaser shall indemnify and keep the Seller (for itself and on behalf of
any other member of the Seller’s Group) indemnified against:
(i)
all Assumed Liabilities and any Liability incurred by the Seller arising from
the conduct of the Business by the Purchaser after Closing including any such
Liability which becomes a Liability of the Seller by virtue of any applicable
law; and

(ii)
any Losses which the Seller may suffer by reason of the Seller taking any
reasonable action to avoid, resist or defend against any Liability referred to
in Clause 7.1.1(i).

The Purchaser shall not be liable under this Clause 7.1.1 to the extent that the
Seller has a right of recovery under any Seller Insurance Policy and fails to
pay the proceeds actually recovered by the Seller to the Purchaser pursuant to
and in accordance with Clause 13.2.
7.1.2
Indemnity by Seller against Excluded Liabilities

The Seller shall indemnify and keep indemnified the Purchaser (for itself and on
behalf of any other member of the Purchaser’s Group) against:
(i)
any Excluded Liability; and

(ii)
any Losses which the Purchaser may suffer by reason of the Purchaser taking any
reasonable action to avoid, resist or defend against any Excluded Liability
referred to in Clause 7.1.2(i).





--------------------------------------------------------------------------------




7.2
Conduct of Claims

7.2.1
Assumed Liabilities etc.

(i)
If the Seller becomes aware after Closing of any claim which constitutes or may
constitute an Assumed Liability or which could give rise to a liability for a
member of the Seller’s Group in respect of which it is entitled to be
indemnified by the Purchaser, the Seller shall as soon as reasonably practicable
(but in any event within such period as will afford the Purchaser reasonable
opportunity of requiring the Seller to lodge a timely appeal) give written
notice thereof to the Purchaser and shall not admit, compromise, settle,
discharge or otherwise deal with such claim without the prior written consent of
the Purchaser (such consent not to be unreasonably withheld, delayed or
conditioned).

(ii)
The Purchaser shall be entitled at its own expense and in its absolute
discretion, by notice in writing to the Seller, to take such action as it shall
deem necessary to avoid, dispute, deny, defend, resist, appeal, compromise,
settle or contest the relevant claim in the name of and on behalf of the Seller
and to have the conduct of any related proceedings, negotiations or appeals.

(iii)
Any failure by the Seller to comply with its obligations in this Clause 7.2.1
shall reduce the liability of the Purchaser to indemnify the Seller under Clause
7.1.1 to the extent the Purchaser demonstrates to the reasonable satisfaction of
the Seller that it was prejudiced by the failure.

7.2.2
Excluded Liabilities etc.

(i)
If the Purchaser becomes aware after Closing of any claim which constitutes or
may constitute an Excluded Liability or which could give rise to a Liability for
a member of the Purchaser’s Group in respect of which it is entitled to be
indemnified by the Seller under and pursuant to the terms and conditions of this
Agreement, the Purchaser shall as soon as reasonably practicable (but in any
event within such period as will afford the Seller reasonable opportunity of
requiring the Purchaser to lodge a timely appeal) give written notice thereof to
the Seller and shall not admit, compromise, settle, discharge or otherwise deal
with such claim without the prior written consent of the Seller (such consent
not to be unreasonably withheld, delayed or conditioned).

(ii)
The Seller shall be entitled at its own expense and in its absolute discretion,
by notice in writing to the Purchaser, to take such action as it shall deem
necessary to avoid, dispute, deny, defend, resist, appeal, compromise, settle or
contest the relevant claim in the name of and on behalf of the Purchaser and to
have the conduct of any related proceedings, negotiations or appeals.

(iii)
Any failure by the Purchaser to comply with its obligations in this Clause 7.2.2
shall reduce the liability of the Seller to indemnify the Purchaser under Clause
7.1.2 to the extent the Seller demonstrates to the reasonable satisfaction of
the Purchaser that it was prejudiced by the failure.





--------------------------------------------------------------------------------




7.3
The Seller’s Continuing Obligations

Notwithstanding Closing and Second Closing, if any property, right or asset
forming part of the Business (other than any Excluded Asset) has not been
transferred to the Purchaser, the Seller shall at its own expense transfer such
property, right or asset (and any related liability which is an Assumed
Liability) as soon as reasonably practicable to the Purchaser or a member of the
Purchaser’s Group nominated by the Purchaser reasonably acceptable to the
Seller.
7.4
The Purchaser’s Continuing Obligations

7.4.1
If, following Closing, any property, right or asset not forming part of the
Business is found to have been transferred to the Purchaser in error, the
Purchaser shall transfer such property, right or asset (and any related
liability which is not an Assumed Liability) as soon as reasonably practicable
to the Seller or a member of the Seller’s Group nominated by the Seller
reasonably acceptable to the Purchaser.

7.4.2
The Seller shall indemnify and keep indemnified the Purchaser (for itself and on
behalf of any other member of the Purchaser’s Group) against any Tax suffered on
the transfer of any property, right or asset to the Seller under Clause 7.4.1.

7.4.3
The Seller and the Purchaser acknowledge and agree that the Seller shall be
permitted to retain copies of all information contained in the books and records
relating to the Business at any time before Closing in locations accessible by
legal and compliance staff and not generally accessible by all personnel for use
in relation to any enquiry or proceedings involving or before any court,
arbitrator, governmental agency or regulatory body (including any Tax
Authority).

7.5
Employee Incentives

7.5.1
The Seller shall pay to the Purchaser on the due date for payment an amount
equal to:

(i)
any liability to pay employer’s social security contributions and any liability
to account for employees’ social security contributions and income tax due under
PAYE or any other equivalent withholding system arising in respect of any share
incentive, share option or other incentive granted to any Relevant Employee
before the date on which such Relevant Employee becomes employed by the
Purchaser, a relevant member of the Purchaser’s Group or China Newco (as the
case may be) if and to the extent assumed by the Purchaser or any of its
Affiliates pursuant to applicable law, any Employee Transfer Agreement, and/or
any other contract or agreement relating to a Relevant Employee’s employment
with the Seller or relevant member of the Seller’s Group; and

(ii)
any penalties or interest arising in connection with a failure of the Seller to
pay amounts due in accordance with Clause 7.5.1(i).

Any amounts paid under this Clause 7.5.1 shall be grossed up as appropriate, if
they are liable to Taxation by any Taxation Authority.




--------------------------------------------------------------------------------




7.5.2
The Purchaser appoints the Seller as its agent to collect an amount equal to any
employees’ social security contributions and income tax liability arising in
respect of any share incentive, share option or other incentive granted to any
Relevant Employee before the date on which such Relevant Employee becomes
employed by the Purchaser, a relevant member of the Purchaser’s Group or China
Newco (as the case may be).

7.5.3
The due date for payment under Clauses 7.5.1(i) and 7.5.1(ii) shall be 10
Business Days before the latest date on which the social security contributions
or income tax may be paid to any Taxation Authority without a liability to
interest and penalties arising or, if payment has already been made, 5 Business
Days after service by the Purchaser of a notice containing a written demand.

7.5.4
The Seller shall provide the Purchaser with all information reasonably required
by the Purchaser relating to the calculation of amounts payable under Clause
7.5.1 within 10 Business Days of the liability arising or, if sooner, 5 Business
Days before the date the liability is payable by the Purchaser.

7.5.5
If the Purchaser becomes aware after Closing of any matter which could give rise
to a liability under Clauses 7.5.1(i) or 7.5.1(ii) it shall give notice of that
matter to the Seller as soon as reasonably practicable.



8
Warranties

8.1
The Seller’s Warranties

8.1.1
Subject to Clause 8.2, the Seller warrants to the Purchaser in the terms set out
in Schedule 5 as at the date of this Agreement and warrants such terms as at the
Closing Date as if such warranties had been repeated at Closing (and any
reference made to the date of this Agreement (whether express or implied) within
or in relation to any Seller’s Warranty shall be construed, in relation to any
such repetition, as a reference to Closing), by reference to the facts, matters
or circumstances then subsisting (other than any matters approved by the
Purchaser pursuant to, or permitted by, Clause 5).

8.1.2
The Seller acknowledges that the Purchaser has entered into this Agreement in
reliance upon the Seller’s Warranties.

8.1.3
Each of the Seller’s Warranties shall be separate and independent and shall not
be limited by reference to any other paragraph of Schedule 5.

8.1.4
Any Seller’s Warranty qualified by the expression “to the best of the Seller’s
knowledge” or any similar expression shall, unless otherwise stated, be deemed
to refer to the knowledge of Dror Niv, Robert Lande, Siju Daniel, Ashley Chun,
Paul Saake, Michael Buzzeo, Ryan Leonard, Jared Velez, John O’Neil and Olga
Monico, in each case as at the date two Business Days before the relevant
Seller’s Warranty is given pursuant to this Agreement (provided that, for the
avoidance of doubt, if such person becomes aware of any matter between the date
of this Agreement and Closing, he or she shall not be deemed to be aware of such
matter at the date hereof), who shall be deemed to have knowledge of such
matters as they would have discovered, had they made due and careful enquiries.





--------------------------------------------------------------------------------




8.1.5
The Purchaser acknowledges and agrees that in entering into this Agreement it
has relied only on the Seller’s Warranties and that it shall have no right or
remedy in respect of any representation, warranty, promise or assurance (made by
any person whether or not a party to this Agreement) which is not included in
the Seller’s Warranties other than a fraudulent representation.

8.1.6
The Seller is under no obligation to disclose to the Purchaser anything which is
or may constitute a breach of or be inconsistent with any of the Seller’s
Warranties of which it may become aware after Closing.

8.1.7
The provisions of Clause 9 shall limit the liability of the Seller in relation
to any Warranty Claim and Tax Warranty Claim and, where applicable, any Claim.

8.2
Seller’s Disclosures

The Seller’s Warranties are subject to the matters which are Disclosed.
8.3
Notification

8.3.1
If, after the signing of this Agreement:

(i)
the Seller becomes aware that any of the Seller’s Warranties was untrue,
inaccurate or misleading as of the signing of this Agreement; or

(ii)
any event occurs or matter arises of which the Seller becomes aware which
results or may result in any of the Seller’s Warranties being untrue, inaccurate
or misleading at Closing, had the Seller’s Warranties been repeated on Closing,

the Seller shall notify the Purchaser in writing as soon as practicable and in
any event prior to Closing setting out full details of the matter and the Seller
shall make any investigation concerning the event or matter and take such
action, at its own cost, as the Purchaser may reasonably require.
8.3.2
Any notification pursuant to Clause 8.3.1 shall not operate as a disclosure
pursuant to Clause 8.2 of this Agreement and the Seller’s Warranties shall not
be subject to such notification.

8.4
The Seller’s Waiver of Rights against Relevant Employees

Save in the case of fraud, wilful misconduct, wilful concealment or gross
negligence, the Seller undertakes to the Purchaser and to the Relevant Employees
to waive any rights, remedies or claims which it may have in respect of any
innocent misrepresentation, inaccuracy or omission in or from any information or
advice supplied or given by any Relevant Employee in connection with assisting
the Seller in the giving of any Seller’s Warranty or the preparation of the
Disclosure Letter.
8.5
Effect of Closing

The Seller’s Warranties and all other provisions of this Agreement, to the
extent that they have not been performed by Closing, shall not be extinguished
or affected by Closing or by any other event or matter, except by a specific and
duly authorised written waiver or release by the Purchaser.




--------------------------------------------------------------------------------






9
Limitation of Seller’s Liability

9.1
Time Limitation for Claims

9.1.1
The Seller shall not be liable for any Claim unless notice of the claim is given
by the Purchaser to the Seller:

(i)
in the case of any Claim (other than a Warranty Claim and a Tax Warranty Claim),
without limit in time;

(ii)
in the case of any Tax Warranty Claim, within 7 years following Closing; and

(iii)
in the case of any Warranty Claim, within 24 months following Closing.

9.1.2
Subject to Clause 9.1.3, where notice has been given in respect of any claim for
breach of Seller’s Warranty (other than in respect of a claim for breach of a
Fundamental Warranty) in accordance with Clause 9.1.1, any such claim shall be
deemed to have been irrevocably withdrawn and lapsed unless:

(i)
proceedings in respect of any such claim have been issued and served on the
Seller not later than the expiry of the period of 6 months after the date of
that notice; or

(ii)
any such claim is satisfied, settled or withdrawn before that date.

9.1.3
If any claim for breach of Seller’s Warranty (other than a claim for breach of a
Fundamental Warranty) arises by reason of a Liability that is future, contingent
and/or unquantifiable:

(i)
the Seller shall not be under any obligation to make any payment for any such
claim until such time as that Liability becomes an actual Liability, or is
capable of being quantified, provided that this shall not prevent the Purchaser
from serving notice and commencing proceedings in respect of any such claim; and

(ii)
if any such claim has been notified to the Seller in accordance with the
provisions of Clause 9.1.1, the 6 month period referred to in Clause 9.1.2 shall
be deemed to commence on the date on which the relevant Liability ceases to be
contingent or becomes quantifiable (as the case may be).

Nothing in this Clause 9.1.3 shall operate to avoid a claim made in respect of a
future, contingent and/or unquantifiable Liability within the time limit
specified in Clause 9.1 and specifying the matters set out in Clause 10.1.
9.1.4
Save as expressly provided otherwise, each limitation on the Seller’s Liability
in this Agreement shall be read and construed without prejudice to each of the
other provisions relating to the same.





--------------------------------------------------------------------------------




9.2
Minimum Claims

9.2.1
The Seller shall not be liable for breach of any Seller’s Warranty (other than a
Fundamental Warranty) in respect of any individual claim (or a series of claims
arising from substantially identical facts or circumstances) where the Liability
agreed or determined (disregarding the provisions of this Clause 9.2) in respect
of any such claim or series of claims does not exceed US$40,000.

9.2.2
Where the Liability agreed or determined in respect of a claim exceeds
US$40,000, subject as provided elsewhere in this Clause 9, the Seller shall be
liable for the amount of the claim or series of claims as agreed or determined
and not just the excess.

9.3
Aggregate Minimum Claims

9.3.1
The Seller shall not be liable for breach of any Seller’s Warranty (other than a
Fundamental Warranty) in respect of any claim unless the aggregate amount of all
claims for which the Seller would otherwise be liable for breach of any Seller’s
Warranty (other than a Fundamental Warranty) (disregarding the provisions of
this Clause 9.3) exceeds US$400,000.

9.3.2
Where the Liability agreed or determined in respect of all claims referred to in
Clause 9.3.1 exceeds US$400,000 subject as provided elsewhere in this Clause 9,
the Seller shall be liable for the aggregate amount of all claims as agreed or
determined and not just the excess.

9.4
Maximum Liability

9.4.1
The aggregate Liability of the Seller in respect of all breaches of the Seller’s
Warranties (other than a Fundamental Warranty) and in respect of all aggregate
Liabilities under the Transitional Services Agreement shall not exceed
US$15,000,000.

9.4.2
Notwithstanding the foregoing, in no circumstances shall the aggregate Liability
of the Seller under this Agreement or any other agreement entered into in
connection with it exceed the Purchase Price actually received by the Seller.

9.5
Matters Arising Subsequent to this Agreement

The Seller shall not be liable for any Claim whatsoever if and to the extent
that such Liability:
9.5.1
arises in respect of any matter to the extent that the same would not have
occurred but for any matter or thing done or omitted to be done pursuant to and
in compliance with this Agreement or otherwise at the request or with the
approval of the Purchaser;

9.5.2
arises or is increased as a result of any act, omission or transaction of the
Purchaser’s Group or their respective directors, officers, employees or agents
or successors in title after Closing;

9.5.3
arises or is increased wholly or partly as a result of any change in
legislation, regulation, directive, enactment (including any legislation,
regulation, directive, enactment not in force at the date of this Agreement) or
any withdrawal of any practice or statutory concession of any government,
governmental department or agency or any regulatory body occurring after the
date of this Agreement, whether or not such change takes effect retrospectively
or not after the date of this Agreement;





--------------------------------------------------------------------------------




9.5.4
arises or is increased as a consequence of a change in the interpretation of the
law in any jurisdiction after the date of this Agreement, or wholly or partly
from an act or omission compelled by law;

9.5.5
arises or is increased as a result of any change in the rates of Tax;

9.5.6
arises after a change in the accounting policy or practice of the Purchaser or
any member of the Purchaser’s Group introduced or having effect after Closing;

9.5.7
arises after a change in the Tax policies or in the method of submitting tax
returns of the Purchaser or any member of the Purchaser’s Group which is
implemented and has effect after Closing; or

9.5.8
arises or is increased as a result of any cessation of, or any material change
in, the nature or conduct of the Business occurring after Closing.

9.6
No Double Recovery and No Double Counting

No party may recover under this Agreement or otherwise more than once in respect
of the same Losses suffered or amount for which the party is otherwise entitled
to claim (or part of such Losses or amount), and no amount (or part of any
amount) shall be taken into account, set off or credited more than once under
this Agreement or otherwise, with the intent that there will be no double
counting under this Agreement or otherwise.
9.7
Mitigation of Losses

Notwithstanding any right of mitigation which may arise in law or in equity, the
Purchaser shall procure that all reasonable steps are taken and all reasonable
assistance is given to avoid or mitigate any Losses which in the absence of
mitigation might give rise to a Liability in respect of any claim for breach of
any Seller’s Warranty.
9.8
Fraud

None of the limitations contained in this Clause 9 shall apply to any claim
which arises or is increased, or to the extent to which it arises or is
increased, as the consequence of, or which is delayed as a result of fraud,
wilful misconduct or wilful concealment by the Seller or any of its directors,
officers or employees.
9.9
Recovery from Third Parties

9.9.1
Where the Purchaser has recovered any payment from a third party (other than
another member of the Purchaser’s Group) for any sum in respect of any matter
giving rise to a Claim:

(i)
if the Seller has not by that time made any payment to the Purchaser in respect
of any such Claim, the amount payable by the Seller in respect of any such Claim
shall be reduced by an amount equal to the sum recovered by the Purchaser from
the relevant third party, after deducting the costs and expenses of recovering
it and any Tax payable by the Purchaser (or which would have been payable by the
Purchaser but for the availability of any Tax relief) as a result of receiving
such sum (a “Net Sum Recovered”); or





--------------------------------------------------------------------------------




(ii)
if the Seller has already made a payment in respect of any such Claim, the
Purchaser shall repay to the Seller an amount equal to the lesser of that
payment and the Net Sum Recovered.

9.9.2
If any amount is repaid to the Seller by the Purchaser pursuant to Clause 9.9.1,
the amount repaid shall not be treated as paid by the Seller for the purposes of
calculating the Seller’s total Liability under Clause 9.4.

9.10
Indirect or Consequential Losses

No member of the Seller’s Group shall be liable under this Agreement or any
other agreement entered into in connection with this Agreement in respect of any
loss of profits, loss of contract, loss of business, loss of anticipated savings
or any special, indirect or consequential loss.
9.11
Recovery for Actual Liabilities

No member of the Seller’s Group shall be liable to pay any amount in discharge
of a claim under this Agreement or any other agreement entered into in
connection with this Agreement unless and until the Liability in respect of
which the claim is made has become due and payable but this Clause shall not
operate to avoid a claim made in respect of a contingent liability within the
time limit specified in Clause 9.1 and specifying the matters set out in Clause
10.1.
9.12
Straddle Period Allocation

Taxes, if any, attributable to a Straddle Period allocable to the portion of the
Straddle Period ending on the Closing Date shall be (a) in the case of any Taxes
that are imposed on a periodic basis (and not based on income, receipts,
invoices, sales or payments), deemed to be the amount of such Taxes for the
entire Straddle Period multiplied by a fraction the numerator of which is the
number of calendar days in the Straddle Period ending on (and including) the
Closing Date and the denominator of which is the number of calendar days in the
entire Straddle Period, and (b) in the cases of Taxes not described in
sub-clause (a), deemed to equal the amount that would be payable if the taxable
year or period ended, and the books closed, at the close of the Closing Date.
9.13
Characterisation of Payments

Any adjustment to the Purchase Price pursuant to this Agreement (including, for
the avoidance of doubt, any payments made to any party pursuant to this Clause
9) shall constitute an adjustment to the consideration paid for the Business
Assets for Tax purposes and shall be reported as such by the Purchaser and the
Seller on their Tax returns, unless otherwise required by applicable law.
10
Claims

10.1
Notification of Claims under this Agreement

Notices of claims for breach of Seller’s Warranties (other than Fundamental
Warranties) shall be given by the Purchaser to the Seller within the applicable
time limits specified in Clause 9.1, specifying in reasonable detail the legal
and factual basis of the claim and the evidence on which the Purchaser relies.




--------------------------------------------------------------------------------




10.2
Statutory Limitation Periods

The limitation periods specified in Clause 9.1 shall apply whether or not such
periods are longer or shorter than any relevant statutory limitation period.
10.3
Conduct of Third Party Claims

If the matter or circumstance that may give rise to a Claim is a result of or in
connection with a claim by or Liability to a third party then the Purchaser or
other member of the Purchaser’s Group shall, subject to the remaining provisions
of this Clause 10.3, be entitled, in its absolute discretion, to take such
action as it shall deem necessary to avoid, dispute, deny, defend, resist,
appeal, compromise or contest such claim or Liability (including making
counterclaims or other claims against third parties) (a “Third Party
Proceeding”) but shall, so far as practicable, without prejudice to the rights
of the insurers of the Purchaser’s Group:
10.3.1
regularly consult with the Seller in relation to the Third Party Proceeding;

10.3.2
upon reasonable request by the Seller disclose in writing to the Seller all
information and documents relating to the Third Party Proceeding or matters
which will or are likely to give rise to a Third Party Proceeding, and if
requested by the Seller, give the Seller and its professional advisers
reasonable access at reasonable times and on reasonable notice to the personnel
of the Purchaser and to any relevant premises, documents and records under the
power, possession or control of the Purchaser to enable the Seller and its
professional advisers to interview such personnel, and to examine such claim,
premises, documents and records and to take copies thereof at their own expense;
and

10.3.3
the Purchaser shall not make any admission of liability or agreement or
compromise with any third party in relation to a Third Party Proceeding where
the admission of such liability or agreement or compromise exceeds the value of
US$5,000,000 without the prior written consent of the Seller (such consent not
to be unreasonably withheld, delayed or conditioned).



11
Restrictions on the Seller

11.1
Restrictions

Subject to Clause 11.2, the Seller undertakes with the Purchaser that it shall
and shall procure that neither it nor its directors nor any other member of the
Restricted Group will during the Restricted Period:
11.1.1
directly or indirectly, publish publicly accessible foreign exchange and
CFD-related original research and analysis on any web property;





--------------------------------------------------------------------------------




11.1.2
directly advertise with, receive leads or accept customers from any third party
that publishes publicly accessible foreign exchange and CFD-related original
research and analysis, in each case only where and to the extent that such
restricted activity is on the basis of an exclusive contractual arrangement with
the relevant party or in circumstances where (A) any such restricted
advertisements take up more than 50 per cent. of the available advertising space
on the relevant form of media used by the relevant third party and (B) the
Purchaser or any other relevant member of the Purchaser’s Group has been refused
any available advertising space on such form of media by such third party when
offered commercially reasonable terms because of such third party’s relationship
with any member of the Restricted Group; or

11.1.3
directly or indirectly, induce or seek to induce any Restricted Employee to
become employed whether as employee, consultant or otherwise by any member of
the Restricted Group, whether or not such Restricted Employee would thereby
commit a breach of his or her contract of service. The placing of an
advertisement of a post available to the public generally and the recruitment of
a person through an employment agency shall not constitute a breach of this
Clause 11 provided that neither the Seller nor any other member of the
Restricted Group encourages or advises such agency to approach any Restricted
Employee.

11.2
Exceptions

The restrictions in Clauses 11.1.1 and 11.1.2 shall not operate to prohibit any
member of the Restricted Group from:
11.2.1
fulfilling any obligation pursuant to this Agreement, the Transitional Services
Agreement or any other agreement entered into in connection with this Agreement;

11.2.2
publishing any third party source of news, research and analysis on any web
property owned by any member of the Restricted Group or through any of the
trading platforms used by any member of the Restricted Group provided that such
news, research and analysis is not content which is capable of being published
solely by any member of the Restricted Group and provided also that such third
party source has a distinct distribution channel which is utilised by the
relevant member of the Restricted Group to procure and onward publish such news,
research and analysis;

11.2.3
making available any prices, indicators, tools, widgets and graphics (in each
case whether proprietary to any member of the Restricted Group or otherwise)
through any web property owned by any member of the Restricted Group or through
any of the trading platforms used by any member of the Restricted Group;

11.2.4
publishing educational training material (being material that is evergreen
(i.e., not time sensitive and which does not become invalid over time) and which
is predicated on market conditions at a point in time and whether produced by
any member of the Restricted Group or otherwise);





--------------------------------------------------------------------------------




11.2.5
publishing original research and analysis limited to commentary on interactive
forums, tools or charts (in each case whether proprietary to any member of the
Restricted Group or otherwise and including but not limited to Trading View
Charts or any similar successor or replacement charts in the form of Trading
View Charts) posted on any web property owned by any member of the Restricted
Group or on any of the trading platforms used by any member of the Restricted
Group provided that such commentary: (i) shall not be syndicated and/or offered
on non-interactive forums such as television and radio; and (ii) (in the case of
each such commentary provided by a member of the Restricted Group only) shall be
limited to an initial post not to exceed 500 words and follow-on posts of 200
words or less which are directed at comments in the discussion thread from third
parties;

11.2.6
publishing non-publicly accessible foreign exchange and CFD-related original
research and analysis through any web property owned by any member of the
Restricted Group or through any of the trading platforms used by any member of
the Restricted Group provided that such foreign exchange and CFD-related
original research and analysis is only accessible through the use of a username
and password which is provided exclusively by the Seller or relevant member of
the Seller’s Group and provided also that such research and analysis shall not
be syndicated and/or offered on non-interactive forums such as television and
radio; and

11.2.7
publicly promoting any of the non-publicly accessible foreign exchange and
CFD-related original research and analysis described in Clause 11.2.6 provided
that such promotion shall be restricted to an appropriately captioned hypertext
link that will not directly connect to the foreign exchange and CFD-related
original research or analysis and provided also that such foreign exchange and
CFD-related original research and analysis is only accessible through the use of
a username and password which is provided exclusively by the Seller or relevant
member of the Seller’s Group.

11.3
Reasonableness of Restrictions

The Seller agrees that the restrictions contained in Clause 11.2 are no greater
than is reasonable and necessary for the protection of the interests of the
Purchaser but, if any such restriction shall be held to be void but would be
valid if deleted in part or reduced in application, such restriction shall apply
with such deletion or modification as may be necessary to make it valid and
enforceable.
11.4
Interpretation

The following terms shall have the following meanings respectively in this
Clause 11:
11.4.1
“Restricted Employee” means any Relevant Employee who for the avoidance of
doubt, becomes employed by any member of the Purchaser’s Group pursuant to and
in accordance with the terms and conditions of this Agreement;





--------------------------------------------------------------------------------




11.4.2
“Restricted Group” means, from time to time, any member of the Seller’s Group
and any joint venture in which any member of the Seller’s Group is economically
interested in over 50 per cent. of such joint venture, any subsidiary,
subsidiary undertaking, holding company or parent undertaking of the relevant
member of the Seller’s Group and any subsidiary or subsidiary undertaking of any
such holding company or parent undertaking, and includes any company acting
under the instruction or inducement of any member of the Seller’s Group to carry
out or engage in any of the restricted activities contemplated by Clause 11.1
pursuant to and in accordance with the terms and conditions of a licence or
other arrangement with the relevant member of the Seller’s Group; and

11.4.3
“Restricted Period” means three years commencing on Closing.

12
Confidentiality

12.1
Announcements

No announcement, communication or circular in connection with the existence or
the subject matter of this Agreement shall be made or issued by or on behalf of
any member of the Seller’s Group or any member of the Purchaser’s Group without
prior consultation with the Purchaser in the case of an announcement by the
relevant member of the Seller’s Group and with the Seller in the case of an
announcement by the relevant member of the Purchaser’s Group. The parties
acknowledge and agree that any party may make any announcement or circular in
connection with this Agreement without additional consultation pursuant to the
preceding sentences that are consistent with any prior announcement or circular
in connection with this Agreement made by the other party to this Agreement and
which is made in compliance with this Clause 12.1.
12.2
Confidentiality

12.2.1
With effect from Closing, the Confidentiality Agreement and the Letter of Intent
shall be terminated and each of the parties thereto shall be released from their
obligations under the Confidentiality Agreement and the Letter of Intent, except
in relation to any antecedent breach.

12.2.2
Subject to Clauses 12.1 and 12.2.3, each of the Seller and the Purchaser shall
treat as strictly confidential and not disclose or use any information received
or obtained as a result of entering into this Agreement (or any agreement
entered into pursuant to this Agreement) which relates to:

(i)
the existence and the provisions of this Agreement and of any agreement entered
into pursuant to this Agreement;

(ii)
the negotiations relating to this Agreement (and any such other agreements);

(iii)
(in the case of the Seller) any information relating to the Business following
Closing and any other information relating to the business, financial or other
affairs (including future plans and targets) of the Purchaser’s Group; or

(iv)
(in the case of the Purchaser) any information relating to the business,
financial or other affairs (including future plans and targets) of the Seller’s
Group including, prior to Closing, the Business.





--------------------------------------------------------------------------------




12.2.3
Clause 12.2.2 shall not prohibit disclosure or use of any information if and to
the extent:

(i)
the disclosure or use is required by law, any governmental or regulatory body or
any stock exchange;

(ii)
the disclosure or use is required to vest the full benefit of this Agreement in
the Seller or the Purchaser;

(iii)
the disclosure or use is required for the purpose of any judicial proceedings
arising out of this Agreement or any other agreement entered into under or
pursuant to this Agreement;

(iv)
the disclosure is made to a Tax Authority in connection with the Tax affairs of
the disclosing party;

(v)
the disclosure is made to a party to whom assignment is permitted under Clause
12.3 on terms that such assignee undertakes to comply with the provisions of
Clause 12.2.2 in respect of such information as if it were a party to this
Agreement;

(vi)
the disclosure is made to professional advisers of any member of the Seller’s
Group or any member of the Purchaser’s Group (as the case may be) on terms that
such professional advisers undertake to comply with the provisions of Clause
12.2.2 in respect of such information as if they were a party to this Agreement;

(vii)
the information is or becomes publicly available (other than by breach of the
Confidentiality Agreement or this Agreement);

(viii)
the other party has given prior written approval to the disclosure or use; or

(ix)
the information is independently developed after Closing,

provided that, prior to disclosure or use of any information pursuant to Clause
12.2.3(i), (ii) or (iii), the party concerned shall, where not prohibited by
law, consult with the other party insofar as is reasonably practicable in the
circumstances.


13
Insurance

13.1
No Cover under Seller Insurance Policies from Closing

The Purchaser acknowledges and agrees that from the Closing Date:
13.1.1
The Purchaser shall not have, or shall not be entitled to, the benefit of any
Seller Insurance Policy in respect of any event, act or omission, that takes
place after the Closing Date and it shall be the sole responsibility of the
Purchaser to ensure that adequate insurances are put in place in relation to the
Business with effect from the Closing Date; and

13.1.2
neither the Seller nor any member of the Seller’s Group shall be required to
maintain any Seller Insurance Policy in relation to the Business.





--------------------------------------------------------------------------------




13.2
Existing Claims under Seller Insurance Policies

With respect to any claim which has been made under any Seller Insurance Policy
before the Closing Date by or on behalf of the Seller’s Group in relation to the
Business, except to the extent that the Losses in respect of which the claim is
made have been made good prior to Closing or were the subject of an indemnity by
the Seller to the Purchaser, the Seller shall use reasonable endeavours after
the Closing Date to recover all monies due from insurers and shall pay any
monies received (after taking into account any deductible or excess and less any
Taxation suffered on the proceeds and any reasonable out of pocket expenses
suffered or incurred by the Seller or any member of the Seller’s Group in
connection with such claim) to the Purchaser as soon as practicable after
receipt.


14
Other Provisions

14.1
Further Assurances

Each of the Seller and the Purchaser shall, and shall use reasonable endeavours
to procure that any other member of the Seller’s Group or the Purchaser’s Group
(as the case may be) shall, from time to time, execute such documents and
perform such acts and things as either of the Seller or the Purchaser may
reasonably require to transfer the Business Assets to the Purchaser and to give
each of them the full benefit of this Agreement.
14.2
Whole Agreement

14.2.1
This Agreement contains the whole agreement between the Seller and the Purchaser
relating to the subject matter of this Agreement at the date of this Agreement
to the exclusion of any terms implied by law which may be excluded by contract
and supersedes any previous written or oral agreement between the Seller and the
Purchaser in relation to the matters dealt with in this Agreement.

14.2.2
The Purchaser agrees and acknowledges that:

(i)
it is not entering into this Agreement on the basis of, and is not relying and
has not relied on, any statement or representation (whether negligent or
innocent) or warranty or other provision (in any case whether oral, written,
express or implied) made, given or agreed to by any person (whether a party to
this Agreement or not) except those expressly repeated or referred to in this
Agreement or the Disclosure Letter; and

(ii)
save as expressly set out in this Agreement, no party or person connected with
that party shall owe any duty of care to any other party or person connected to
that party.





--------------------------------------------------------------------------------




14.2.3
Each of the Seller and the Purchaser agrees and acknowledges that its only right
and remedy in relation to any representation, warranty or undertaking made or
given in connection with this Agreement shall be for breach of the terms of this
Agreement and each of the Seller and the Purchaser waives all other rights and
remedies (including those in tort or arising under statute) in relation to any
such representation, warranty or undertaking. The Purchaser further agrees and
acknowledges that it shall not have, and shall not seek to claim, any right to
rescind or terminate this Agreement after the date of this Agreement (other than
pursuant to Clauses 4.2 and 6.4.1) and hereby waives all and any rights it may
have in this regard.

14.2.4
In Clauses 14.2.1 to 14.2.2(i), references to “this Agreement” include the
Disclosure Letter and all documents entered into pursuant to this Agreement.

14.2.5
Nothing in this Clause 14.2 excludes or limits any liability for fraud.

14.3
Assignment

14.3.1
Subject to Clause 14.3.2, no party shall assign, charge or otherwise dispose of
any of its rights under this Agreement (whether in whole or in part) without the
prior written consent of the other party.

14.3.2
The Purchaser may assign in whole or in part the benefit of this Agreement to
any other member of the Purchaser’s Group, provided that:

(i)
if such assignee ceases to be a member of the Purchaser’s Group the benefit of
this Agreement shall be deemed automatically by that fact to have been
transferred to a member of the Purchaser’s Group immediately before such
assignee ceases to be a member of the Purchaser’s Group; and

(ii)
the Seller’s or any other member of the Seller’s Group’s liability shall in no
way be increased by such assignment.

14.4
Third Party Rights

14.4.1
A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of, or enjoy any benefit
under, this Agreement, except to the extent set out in this Clause 14.4.

14.4.2
A Relevant Employee may enforce and rely on Clause 8.4 to the same extent as if
it were a party to this Agreement.

14.4.3
The relevant member of the Seller’s Group may enforce and rely on Clause 2.1.7
to the same extent as if it were a party to this Agreement.

14.4.4
This Agreement may be terminated and any term may be amended or waived without
the consent of a Relevant Employee.

14.5
Variation

No variation of this Agreement shall be effective unless in writing and signed
by or on behalf of each of the Seller and the Purchaser.




--------------------------------------------------------------------------------




14.6
Time of the Essence

Time shall be of the essence of this Agreement both as regards any dates, times
and periods mentioned and as regards any dates, times and periods which may be
substituted for them in accordance with this Agreement or by agreement in
writing between the Seller and the Purchaser.
14.7
Method of Payment

Wherever in this Agreement provision is made for the payment by one party to the
other, such payment shall be effected by crediting for same day value the
account specified by the payee to the payer (reasonably in advance and in
sufficient detail to enable payment by telegraphic or other electronic means to
be effected) on or before the due date for payment.
14.8
Costs

14.8.1
The Seller shall bear all costs incurred by it and any other member of the
Seller’s Group in connection with the preparation, negotiation and entry into of
this Agreement and the sale of the Business Assets.

14.8.2
The Purchaser shall bear all such costs incurred by it and any other member of
the Purchaser’s Group in connection with the preparation, negotiation and entry
into of this Agreement and the purchase of the Business Assets.

14.9
Fees and Taxes

14.9.1
The Purchaser and the Seller shall each bear fifty (50) per cent. of the cost of
all stamp duty, and all registration and transfer Taxes and duties or their
equivalents in all jurisdictions where such fees, Taxes and duties are payable
as a result of the transactions contemplated by this Agreement. The party with
the applicable legal obligation for paying any such stamp duty or other fees,
Taxes or duties shall be responsible for arranging the payment of such stamp
duty, and all other such fees, Taxes and duties, including fulfilling any
administrative or reporting obligation imposed by the jurisdiction in question
in connection with such payment. The Purchaser shall indemnify the Seller or any
other member of the Seller’s Group against any Losses suffered by the Seller or
other member of the Seller’s Group as a result of the Purchaser failing to
comply with its obligations under this Clause 14.9 and the Seller shall
indemnify the Purchaser or any other member of the Purchaser’s Group again any
Losses suffered by the Purchaser or other member of the Purchaser’s Group as a
result of the Seller failing to comply with its obligations under this Clause
14.9.

14.9.2
The Seller will be responsible for the preparation and filing of all Tax returns
for the Seller for all periods as to which Tax returns are due after the Closing
Date. The Seller will make all payments required with respect to any such Tax
Return.

14.10
Interest

If the Seller or the Purchaser defaults in the payment when due of any sum
payable under this Agreement its liability shall be increased to include
interest on such sum from (and including) the date when such payment is due
until (but excluding) the date of actual payment (after as well as before
judgment) at a rate per annum of 2 per cent. above the base rate from time to
time of The Royal Bank of Scotland plc. Such interest shall accrue on a daily
basis and shall be compounded monthly.




--------------------------------------------------------------------------------




14.11
Grossing-Up

14.11.1
Where any payment is made under this Agreement pursuant to an indemnity,
compensation or reimbursement provision and that sum is subject to a charge to
Taxation in the hands of the recipient (other than Taxation attributable to a
payment of consideration, or a payment being properly treated as an adjustment
to the consideration paid by the Purchaser for the Business), the sum payable
shall be increased to such sum as will ensure that after payment of such
Taxation (and after giving credit for any tax relief available to the recipient
in respect of the matter giving rise to the payment) the recipient shall be left
with a sum equal to the sum that it would have received in the absence of such a
charge to Taxation provided that if either party to this Agreement shall have
assigned or novated the benefit in whole or in part of this Agreement then the
liability of the other party under this Clause 14.11.1 shall be limited to that
(if any) which it would have been had no such assignment or novation taken
place.

14.11.2
Where any sum constituting an indemnity, compensation or reimbursement to any
party to this Agreement (the “Party”) is paid to a person other than the Party
but is treated as taxable in the hands of the Party, the payer shall promptly
pay to the Party for all Taxation suffered by it in respect of the payment
(after giving credit for any tax relief available to the Party in respect of the
matter giving rise to the payment) provided that if either party to this
Agreement shall have assigned or novated the benefit in whole or in part of this
Agreement then the liability of the other party under this Clause shall be
limited to that (if any) which it would have been had no such assignment or
novation taken place.

14.12
Notices

14.12.1
Any notice or other communication in connection with this Agreement (each, a
“Notice”) shall be:

(i)
in writing in English; and

(ii)
delivered by hand, email, recorded delivery or courier using an internationally
recognised courier company.

14.12.2
A Notice to the Seller shall be sent to the following address, or such other
person or address as the Seller may notify to the Purchaser from time to time:

Forex Capital Markets L.L.C.
55 Water Street
50th Floor
New York, New York 10041
United States of America
Email: legal@fxcm.com
Attention: David Sassoon, General Counsel




--------------------------------------------------------------------------------




14.12.3
A Notice to the Purchaser shall be sent to the following address, or such other
person or address as the Purchaser may notify to the Seller from time to time:

FX Publications, Inc.
311 South Wacker Drive
Suite 2675
Chicago
Illinois 60606
United States of America
Email: john.austin@ig.com
Attention: John Austin, Chief Analytics Officer
Copy to (which shall not constitute notice):
IG Group Holdings Plc
Cannon Bridge House, 25 Dowgate Hill, London, EC4R 2YA
Email: legal@ig.com
Marked for the attention of: General Counsel
14.12.4
A Notice shall be effective upon receipt and shall be deemed to have been
received:

(i)
at 9.00 a.m. on the second Business Day following the date of posting, in the
case of recorded delivery;

(ii)
at the time of delivery, if delivered by hand or courier; or

(iii)
the day after the date of transmission, if delivered by email, so long as the
sender does not receive notice of failed delivery.

14.13
Invalidity

14.13.1
If any provision in this Agreement shall be held to be illegal, invalid or
unenforceable, in whole or in part, the provision shall apply with whatever
deletion or modification is necessary so that the provision is legal, valid and
enforceable and gives effect to the commercial intention of the parties.

14.13.2
To the extent it is not possible to delete or modify the provision, in whole or
in part, under Clause 14.13.1, then such provision or part of it shall, to the
extent that it is illegal, invalid or unenforceable, be deemed not to form part
of this Agreement and the legality, validity and enforceability of the remainder
of this Agreement shall, subject to any deletion or modification made under
Clause 14.13.1, not be affected.

14.14
Counterparts

This Agreement may be entered into in any number of counterparts, all of which
taken together shall constitute one and the same instrument. The Seller and the
Purchaser may enter into this Agreement by executing any such counterpart.




--------------------------------------------------------------------------------




14.15
Governing Law and Submission to Jurisdiction

14.15.1
This Agreement and any non-contractual obligations arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with English law.

14.15.2
Each of the Seller and the Purchaser irrevocably agrees that the courts of
England are to have exclusive jurisdiction to settle any dispute which may arise
out of or in connection with this Agreement and that accordingly any proceedings
arising out of or in connection with this Agreement shall be brought in such
courts. Each of the Seller and the Purchaser irrevocably submits to the
jurisdiction of such courts and waives any objection to proceedings in any such
court on the ground of venue or on the ground that proceedings have been brought
in an inconvenient forum.

14.16
Appointment of Process Agent

14.16.1
The Seller hereby irrevocably appoints Forex Capital Markets Limited of Northern
and Shell Building, Eighth Floor, 10 Lower Thames Street, London, EC3R 6AD as
its agent to accept service of process in England and Wales in any legal action
or proceedings arising out of this Agreement, service upon whom shall be deemed
completed whether or not forwarded to or received by the Seller.

14.16.2
The Seller agrees to inform the Purchaser in writing of any change of address of
such process agent within 14 days of such change.

14.16.3
If such process agent ceases to be able to act as such or to have an address in
England and Wales, the Seller irrevocably agrees to appoint a new process agent
in England and Wales acceptable to the Purchaser and to deliver to the Purchaser
within 14 days a copy of a written acceptance of appointment by the process
agent.

14.16.4
The Purchaser hereby irrevocably appoints Market Data Limited of Cannon Bridge
House, 25 Dowgate Hill, London, EC4R 2YA as its agent to accept service of
process in England and Wales in any legal action or proceedings arising out of
this Agreement, service upon whom shall be deemed completed whether or not
forwarded to or received by the Purchaser.

14.16.5
The Purchaser agrees to inform the Seller in writing of any change of address of
such process agent within 14 days of such change.

14.16.6
If such process agent ceases to be able to act as such or to have an address in
England and Wales, the Purchaser irrevocably agrees to appoint a new process
agent in England and Wales acceptable to the Seller and to deliver to the Seller
within 14 days a copy of a written acceptance of appointment by the process
agent.

14.16.7
Nothing in this Agreement shall affect the right to serve process in any other
manner permitted by law.

In witness whereof this Agreement has been duly executed on the date written at
the beginning of it.
SIGNED by
on behalf of Forex Capital Markets L.L.C.:
 
 
SIGNED by
on behalf of FX Publications, Inc.:
 
 





--------------------------------------------------------------------------------




Schedule 1
Owned Business IPR
(Clauses 1.1 and 2.1.2)
Part 1
Part 1.1
Transferring Domain Names
The Seller shall, at its own cost:
(a) on or prior to the Closing Date, take all steps and complete all formalities
required to register each of the Transferring Domains Names in the name of the
Purchaser (or another entity nominated by the Purchaser) and to transfer
technical control of each of the Transferring Domain Names to the Purchaser (or
to another entity nominated by the Purchaser), including:
(i)
instructing the Seller’s domain name service provider or any relevant domain
name registry (as relevant) to transfer each of the Transferring Domain Names to
the Purchaser (or to another entity nominated by the Purchaser reasonably
acceptable to the Seller);

(ii)
executing and providing all necessary documents, papers, forms, zone file data
and authorisations;

(iii)
providing any necessary online domain name account details and authorisation
codes;

(iv)
completing the relevant change of registrant and administrative contact
functions within such domain name accounts; and

(v)
providing any necessary email or other online confirmations to the Seller’s
domain name service provider or domain name registry (as relevant) in respect of
the transfer of the Transferring Domain Names; and

(b) the Seller shall do whatever else the Purchaser may require to perfect the
transfer of the Transferring Domain Names to the Purchaser (or another entity
nominated by the Purchaser) and, if requested by the Purchaser, to change
registrars and webhosts for each of the Transferring Domain Names.




--------------------------------------------------------------------------------




Part 1.2
Social Media Accounts
The Seller shall, at its own cost:
(a) on or prior to the Closing Date, take all steps and complete all formalities
required to (i) transfer ownership of each of the Social Media Accounts to the
Purchaser (or another entity nominated by the Purchaser) (where possible upon
the Seller’s reasonable endeavours) and (ii) to transfer technical control of
each of the Social Media Accounts to the Purchaser (or to another entity
nominated by the Purchaser), including providing the Purchaser with the login
details, passwords and any further verification or security information and
authorisation codes required for full and effective access to and use of the
Social Media Accounts; and
(b) do whatever else the Purchaser may reasonably require to perfect the
transfer of the Social Media Accounts to the Purchaser (or another entity
nominated by the Purchaser), including, where it is not possible despite the
Seller’s reasonable endeavours to transfer ownership of a Social Media Account
to the Purchaser (or another entity nominated by the Purchaser) on or prior to
the Closing Date, to take all steps and complete all formalities required to
transfer ownership of such Social Media Account to the Purchaser (or another
entity nominated by the Purchaser) upon the Purchaser’s notification to the
Seller that the Purchaser believes on reasonable grounds that such transfer has
become possible upon the Seller’s reasonable endeavours.
Part 1.3
Unregistered Owned Business IPR
The Seller hereby assigns, with effect from the Closing Date, all of its rights,
title and interest in the Owned Business IPR.
Part 2
List of unregistered Owned Business IPR
(a) Logo and Brand:
apa_image2.gif [apa_image2.gif]
apa_image1.jpg [apa_image1.jpg]




--------------------------------------------------------------------------------




and any derivations of the above;
(b) other unregistered trade marks; and
(c) Other material unregistered Intellectual Property Rights (including
unregistered design rights, computer software and databases, the Content
Management System, the Chinese Language Mobile Application, Social Media
Accounts, List of Leads, Source Code and Content Library).


Part 3
Transferring Domain Names
dailyfx.am
dailyfx.ar.com
dailyfx.at
dailyfx.be
dailyfx.biz
dailyfx.br.com
dailyfx.bz
dailyfx.ca
dailyfx.cc
dailyfx.ch
dailyfx.cn.com
dailyfx.co.in
dailyfx.co.jp
dailyfx.co.nz
dailyfx.co.za
dailyfx.com
dailyfx.com.co
dailyfx.com.es
dailyfx.com.gr
dailyfx.com.hk
dailyfx.com.mx
dailyfx.com.my
dailyfx.com.ph
dailyfx.com.tw
dailyfx.cx
dailyfx.de
dailyfx.de.com
dailyfx.dk
dailyfx.es
dailyfx.eu
dailyfx.eu.com
dailyfx.firm.in
dailyfx.fm
dailyfx.fr





--------------------------------------------------------------------------------




dailyfx.gb.com
dailyfx.gb.net
dailyfx.gd
dailyfx.gen.in
dailyfx.gr
dailyfx.gs
dailyfx.hk
dailyfx.hu.com
dailyfx.in
dailyfx.ind.in
dailyfx.info
dailyfx.it
dailyfx.jpn.com
dailyfx.kr.com
dailyfx.la
dailyfx.lc
dailyfx.li
dailyfx.me
dailyfx.me.uk
dailyfx.ms
dailyfx.mx
dailyfx.my
dailyfx.name
dailyfx.net.co
dailyfx.net.in
dailyfx.net.nz
dailyfx.news
dailyfx.nl
dailyfx.no.com
dailyfx.nom.co
dailyfx.nom.es
dailyfx.org
dailyfx.org.cn
dailyfx.org.es
dailyfx.org.in
dailyfx.org.uk
dailyfx.ph
dailyfx.plus
dailyfx.pro
dailyfx.pw
dailyfx.qc.com
dailyfx.ru.com
dailyfx.sa.com
dailyfx.se
dailyfx.se.com





--------------------------------------------------------------------------------




dailyfx.se.net
dailyfx.sucks
dailyfx.tc
dailyfx.tel
dailyfx.tv
dailyfx.tw
dailyfx.uk.com
dailyfx.uk.net
dailyfx.us.com
dailyfx.uy.com
dailyfx.vc
dailyfx.vg
dailyfx.wang
dailyfx.ws
dailyfx.xxx
dailyfx.za.com
dailyfxcm.com
dailyfxforum.com
dailyfxforum.net
dailyfxforum.org
dailyfxforums.com
dailyfxforums.net
dailyfxforums.org
dailyfxplus.biz
dailyfxplus.com
dailyfxplus.net
dailyfxplus.org
dailyfxondemand.com

Part 4
Social Media Accounts
(a) The Facebook account of the Business at https://www.facebook.com/DailyFX/;
(b) the Twitter account of the Business at https://twitter.com/DailyFX;
(c) the YouTube account of the Business at
https://www.youtube.com/user/DailyFXNews;
(d) the Wechat account of the Business identified by the account name “DailyFX”
and the business name “Technementals Technology (Shenzhen) Co., Ltd China”;
(e) the Google+ account of the Business at https://plus.google.com/+dailyfx; and
(e) the following app store accounts of the Business: (i)
http://itunesconnect.apple.com; (ii) http://play.google.com/apps/publish/; and
(iii) http://as.baidu.com.




--------------------------------------------------------------------------------




Schedule 2
Relevant Employees

1
Transfer of Relevant Employees

1.1
Transfer of Germany-based Employee

1.1.1
The parties acknowledge that the relevant member of the Purchaser’s Group has
offered to enter into an individualised Employee Transfer Agreement (in
substantially the form attached hereto as Annex B) with the Germany-based
Relevant Employee, which shall implement and regulate the mutual termination of
employment with the Seller or relevant member of the Seller’s Group and the
entry into of a new employment relationship with the Purchaser or the relevant
member of the Purchaser’s Group, respectively.

1.1.2
Upon Closing, the individualised Employee Transfer Agreement referred to in
paragraph 1.1.1 shall become effective, and the Germany-based Relevant
Employee’s employment with the Seller or relevant member of the Seller’s Group
shall terminate pursuant to the terms of the individualised Employee Transfer
Agreement.

1.2
Transfer of U.S.-based Relevant Employees

1.2.1
The parties acknowledge that the relevant member of the Purchaser’s Group has
issued an Offer Letter to each U.S.-based Relevant Employee, and that each
U.S.-based Relevant Employee has accepted the terms of such Offer Letter.

1.2.2
Upon Closing, the terms of the Offer Letters referred to in paragraph 1.2.1
shall become effective and the Seller shall immediately release, or procure that
the relevant member of the Seller’s Group immediately releases, each U.S.-based
Relevant Employee from their employment.

1.3
Transfer of U.S.-based Delayed Employee

1.3.1
The Purchaser and the Seller shall cooperate to obtain the appropriate U.S. visa
to permit the U.S.-based Delayed Employee to work in the United States for the
Purchaser or the relevant member of the Purchaser’s Group (the “U.S. Visa”).

1.3.2
The parties acknowledge that the relevant member of the Purchaser’s Group has
issued an Offer Letter to the U.S.-based Delayed Employee, that the employment
of the U.S.-delayed Employee is conditional on the U.S.-delayed Employee being
granted the U.S. Visa, and that the U.S.-based Delayed Employee has accepted the
terms of the Offer Letter.

1.3.3
Upon the U.S.-delayed Employee being granted the U.S. Visa, the terms of the
Offer Letter referred to in paragraph 1.3.2 shall become effective and the
Seller shall immediately release, or procure that the relevant member of the
Seller’s Group immediately releases, the U.S.-based Delayed Employee from her
employment.





--------------------------------------------------------------------------------




1.3.4
For the avoidance of any doubt, between Closing and the date on which the
U.S.-based Delayed Employee’s employment with the Purchaser or relevant member
of the Purchaser’s Group becomes effective pursuant to paragraph 1.3.3, the
U.S.-based Delayed Employee shall remain an employee at will of the relevant
member of the Seller’s Group, and shall provide services to the Purchaser’s
Group under the Transitional Services Agreement.

1.3.5
Nothing in this paragraph 1.3:

(i)
shall prohibit the relevant member of the Seller’s Group from lawfully
terminating for Cause the U.S.-based Delayed Employee’s employment at any time
prior to the U.S.-based Delayed Employee’s employment with the Purchaser or
relevant member of the Purchaser’s Group becoming effective pursuant to
paragraph 1.3.3;

(ii)
shall restrict or otherwise limit the right of the U.S.-based Delayed Employee
to voluntarily resign her employment with the Seller or relevant member of the
Seller’s Group; or

(iii)
constitutes an employment contract between the U.S.-based Delayed Employee and
the Seller or relevant member of the Seller’s Group.

1.3.6
If the U.S. Visa is not granted within six months of Closing, the Seller’s and
the Purchaser’s respective rights and obligations under this paragraph 1.3 shall
immediately cease unless the Seller and the Purchaser agree otherwise in
writing.

1.3.7
For the purposes of this Schedule 2, “Cause” shall have the same meaning as in
any applicable severance plan or policy of the Seller or, if there is no such
plan or policy, any act or omission constituting gross misconduct.

1.4
Transfer of China-based Relevant Employees

1.4.1
The parties acknowledge that the Purchaser’s Group has sent a “letter of intent”
to each China-based Relevant Employee.

1.4.2
Upon China Newco becoming permitted to lawfully employ the China-based Relevant
Employees, China Newco will make offers of employment to each of the China-based
Relevant Employees still employed by the Seller or relevant member of the
Seller’s Group. Any such offer of employment shall be on substantially the same
terms as those on which such China-based Relevant Employee was employed and
provide for the continuation of any accrued entitlements, in each case as at the
Closing Date. Any requirement under applicable local law for the payment of
severance pay (“economic compensation”) to any such China-based Relevant
Employee for the period from and including the date on which such China-based
Relevant Employee’s employment with China Newco becomes effective to and
including the date falling 30 days thereafter shall be borne by the Seller and
thereafter by the Purchaser. Upon a China-based Relevant Employee resigning from
their employment, the Seller shall immediately release, or procure that the
relevant member of the Seller’s Group immediately releases, such China-based
Relevant Employee from their employment.





--------------------------------------------------------------------------------




1.4.3
For the avoidance of any doubt, between Closing and the date on which the
China-based Relevant Employees’ employment with China Newco becomes effective
(being no later than six months from Closing) pursuant to paragraph 1.4.2, the
China-based Relevant Employees shall remain employees of the relevant member of
the Seller’s Group, and shall provide services to the Purchaser’s Group under
the Transitional Services Agreement.

1.4.4
Nothing in this paragraph 1.4 shall prohibit the relevant member of the Seller’s
Group from lawfully terminating for Cause the employment of any China-based
Relevant Employee at any time prior to such China-based Relevant Employee’s
employment with China Newco becoming effective pursuant to paragraph 1.4.2.

2
Indemnity for claims relating to Undisclosed Employees and obligations in
respect of Relevant Employees

2.1
Subject to paragraph 2.2, if any person other than a Relevant Employee (an
“Undisclosed Employee”) alleges that as a result (whether directly or
indirectly) of the sale of the Business Assets pursuant to this Agreement, his
contract of employment, or any liability in connection with his employment or
its termination, has transferred to the Purchaser, or to an agent or contractor
of the Purchaser, pursuant to applicable local laws then the Purchaser must give
written notice to the Seller as soon as reasonably practicable upon becoming
aware of the same (the “Notice”).

2.2
If the German-based Relevant Employee does not sign an Employment Transfer
Agreement prior to Closing (or if before Closing the German-based Relevant
Employee or any Additional French Employee terminates an Employment Transfer
Agreement which he has previously signed), and he alleges that as a result
(whether directly or indirectly) of the sale of the Business Assets pursuant to
this Agreement, his contract of employment, or any Liability in connection with
his employment or its termination, has transferred to the Purchaser, or to an
agent or contractor of the Purchaser, pursuant to applicable local laws, he
shall be treated as an Undisclosed Employee for the purposes of paragraph 2.1
above.

2.3
The Purchaser, the agent or the contractor may terminate the employment of such
Undisclosed Employee within 15 Business Days from the date the Notice is given
and must, as soon as reasonably practicable, give written notice to the Seller
of the same, and the Seller shall indemnify the Purchaser on behalf of itself,
its agent or its contractor on an ongoing basis against all Employment Losses
which the Purchaser or its agent or contractor incurs in relation to such
Undisclosed Employee, whether such Employment Losses relate to a period before
or after the Closing Date, including any Employment Losses arising from the
termination of the employment of such an Undisclosed Employee. For the avoidance
of doubt, if the Purchaser, the agent or the contractor do not terminate the
employment of such Undisclosed Employee within 15 Business Days from the date
the Notice is given, the Seller shall not be obliged to indemnify the Purchaser
on behalf of itself, its agent or its contractor on an ongoing basis against any
Employment Losses which the Purchaser or its agent or its contractor incurs in
relation to such Undisclosed Employee from and after the expiry of such
15-Business Day period.





--------------------------------------------------------------------------------




2.4
From the date on which the Relevant Employees’ employment with the Purchaser,
relevant member of the Purchaser’s Group or China Newco (as the case may be)
becomes effective pursuant to paragraph 1 above, the Purchaser will perform and
discharge all of its obligations in respect of the Relevant Employees relating
to their employment with the Purchaser or any member of the Purchaser’s Group,
subject, in respect of the Germany-based Relevant Employee and any Additional
French Employees, to the entry into of the Employee Transfer Agreement by the
Germany-based Relevant Employee and any Additional French Employees and the
Seller (or relevant member of the Seller’s Group), and the Purchaser shall
indemnify the Seller accordingly.

2.5
Subject to paragraph 2.4, the Seller will perform and discharge, and shall
procure that the relevant member of the Seller’s Group performs and discharges,
all of its obligations in respect of the Relevant Employees relating to their
employment with or termination of employment by the Seller or relevant member of
the Seller’s Group, including, without limitation, responsibility for all
Employment Losses arising from or relating to such employment or its
termination, and the Seller shall indemnify the Purchaser accordingly.

3
Conduct of Employment Claims

3.1
If either party becomes aware of any matter that might give rise to it (the
“Beneficiary”) having a claim under an indemnity set out in this Schedule
against the other party (the “Covenantor”), the following provisions apply:

3.1.1
the Beneficiary will immediately give written notice to the Covenantor of the
matter in respect of which the indemnity is being claimed (stating in reasonable
detail the nature of the matter and, so far as practicable, the amount claimed)
and will consult with the Covenantor with respect to the matter. If the matter
has become the subject of any proceedings, the Beneficiary will give notice
within sufficient time to enable the Covenantor to contest the proceedings
before any first instance judgment in respect of such proceedings is given; and

3.1.2
the Beneficiary will:

(i)
take such action and institute such proceedings, and give such information and
assistance, as the Covenantor or its insurers may reasonably request to dispute,
resist, appeal, compromise, defend, remedy or mitigate the matter or enforce
against any person (other than the Covenantor) the rights of the Beneficiary or
its insurers in relation to the matter;

(ii)
in connection with any proceedings related to the matter (other than against the
Covenantor), use professional advisers nominated by the Covenantor or if its
insurers so request, allow the Covenantor or its insurers the exclusive conduct
of the proceedings in each case on the basis that the Covenantor will fully
indemnify the Beneficiary for all costs incurred as a result of any request or
nomination by the Covenantor or its insurers and provided that the Covenantor
shall take into account in the conduct of the proceedings any reasonable concern
of the Beneficiary which is notified to the Covenantor by the Beneficiary
provided that the Covenantor shall provide reports to the Beneficiary upon
reasonable request relating to the material aspects of any claim including,
where requested by the Beneficiary, such additional information and
documentation as may be required; and





--------------------------------------------------------------------------------




(iii)
not admit liability in respect of or settle the matter without the prior written
consent of the Covenantor such consent not to be unreasonably withheld, delayed
or conditioned; and

3.1.3
if the Covenantor has the conduct of any litigation and negotiations in
connection with a claim, the Covenantor will promptly take all proper action to
deal with the claim so as not, by any act or omission in connection with the
claim, to cause the Beneficiary to be in breach of its obligations to its
current or past employees or to cause the Beneficiary's business interests to be
materially prejudiced.

3.2
The indemnities given by the Covenantor in this Schedule are without prejudice
(but not so as to enable any double recovery) to any rights which any
Beneficiary may have at law or otherwise including, but not limited to, any
right of contribution.

3.3
The indemnities contained in this Schedule will, for the avoidance of doubt,
extend to include all costs and expenses suffered or reasonably incurred by the
Beneficiary in connection with enforcing its rights under this Schedule.

3.4
The rights of each party under this Schedule:

3.4.1
may be exercised as often as necessary;

3.4.2
are cumulative and not exclusive of rights or remedies provided by law; and

3.4.3
may be waived only in writing and specifically.

3.5
Delay in exercising or non-exercise of any such right is not a waiver of that
right.



Annex B to Schedule 2
Template Employee Transfer Agreement


Vereinbarung über den Übergang des Arbeitsverhältnisses
 
Transfer of Employment Agreement
Zwischen
 
Between
(3)    Forex Capital Markets Limited, 8th Floor Northern and Shell Building, 10
Lower Thames Street, London RC3R 6AD, GB,
der derzeitige Arbeitgeber („Forex“), hier vertreten durch ihren [Position]
 
the current employer (“Forex“), represented here by its [Position]
[Name der/des Vertreter/s]/[Name of representative/s]
Und
 
And
(4)    IG Markets Limited Deutsche Zweigniederlassung, Königsallee 50, 40212
Düsseldorf, Deutschland,
der neue Arbeitgeber (die “Gesellschaft”), hier vertreten durch ihren
Niederlassungsleiter


 
the new employer (the “Company”), represented here by its branch manager
Mr. Michael Lippa





--------------------------------------------------------------------------------




Und
 
And
(5)    Mr. Timo Emden, Kaethe-Niederkirchnerstrasse 14, 10407 Berlin,
(der “Arbeitnehmer”) - Forex, die Gesellschaft und der Arbeitnehmer auch die
“Parteien” genannt.
 
(the “Employee”) - Forex, the Company and the Employee also referred to as the
“Parties”.
 
 
 
Präambel
 
Preamble
Der Arbeitnehmer ist derzeit bei Forex gemäß den Bedingungen eines
Arbeitsvertrages beschäftigt, der zwischen dem Arbeitnehmer und Forex
geschlossen wurde. Gemäß eines zwischen der FX Publications, Inc. (der „Käufer“)
und der Forex Capital Markets L.L.C. (der „Verkäufer“) geschlossenen Asset
Purchase Agreements (das „APA”) hat der Verkäufer zugestimmt, das
Betriebsvermögen der auf den Devisenmarkt spezialisierten und vom Verkäufer
weltweit betriebenen Website, die dem Verkäufer gehört und die unter dem Namen
DailyFX firmiert und die Nachrichten, Marktanalysen und technische Analysen in
allen großen Devisenmärkten zur Verfügung stellt, zu verkaufen und der Käufer
hat zugestimmt, selbiges zu kaufen. Aus diesem Grund soll das Arbeitsverhältnis
des Arbeitnehmers einvernehmlich von Forex auf die Gesellschaft übergehen,
weshalb die Parteien Folgendes vereinbaren:
 
The Employee is currently employed by Forex  pursuant to the terms of a contract
of employment agreed by the Employee and Forex. Pursuant to an asset purchase
agreement (the “APA”) between FX Publications, Inc. (the “Purchaser”) and Forex
Capital Markets L.L.C. (the “Seller”), the Seller has agreed to sell and the
Purchaser has agreed to purchase, the business assets of the foreign exchange
specialised website owned by the Seller and trading under the DailyFX name
providing news, market analysis and technical analysis in all major foreign
exchange markets globally carried on by the Seller. Therefore, the Employee is
to mutually transfer to the Company from Forex, and the Parties agree the
following:
1    Aufhebung des Arbeitsvertrages mit Forex
 
1    Termination of Employment with Forex
1.1    Der Arbeitnehmer und Forex sind sich darüber einig, dass der zwischen
ihnen geschlossene Arbeitsvertrag mit Ablauf des Datums endet, an dem das
zwischen dem Verkäufer und dem Käufer geschlossene APA vollzogen wird,
nachfolgend das „Beendigungsdatum“ genannt.
 
1.1    The Employee and Forex agree that the Employment Contract agreed between
them terminates upon the expiry of the date on which the APA signed between the
Seller and the Purchaser takes effect, hereinafter the “Termination Date”.
1.2    Jegliche andere zwischen dem Arbeitnehmer und Forex oder einem mit
Forex verbundenen Unternehmen geschlossenen Arbeits- oder Dienstverträge werden
ebenfalls mit dem Beendigungsdatum enden.
 
1.2    Any other employment or service agreement between the Employee and Forex
or an affiliate of Forex will also terminate upon the Termination Date.
1.3    Der Zeitpunkt des Vollzuges des APA („Closing“) richtet sich nach den
darin vereinbarten entsprechenden Bestimmungen.
 
1.3    The date on which the APA takes effect (“Closing Date”) is subject to the
relevant provisions agreed therein.





--------------------------------------------------------------------------------




2    Arbeitsverhältnis mit der Gesellschaft
 
2    Employment with the Company
2.1    Der Arbeitnehmer wird von der Gesellschaft ab dem auf das
Beendigungsdatum folgenden Tag angestellt.
 
2.1    The Employee shall be employed by the Company with effect from the date
following the Termination Date.
2.2    Die Gesellschaft erkennt hiermit alle vorherigen Dienstjahre des
Arbeitnehmers mit Forex in Bezug auf jegliche mit der Dienstzugehörigkeit
zusammenhängenden Ansprüche an (ausgenommen sind Doppelzahlungen von
Versicherungs- oder sonstigen Leistungen sowie Pensionsleistungen und
Krankenversicherungs- und Lebensversicherungsbeiträge für Ruheständler, soweit
vorhanden). Für alle weiteren Zwecke ist der dem Ablauf des Beendigungsdatums
folgende Tag das maßgebliche Datum zur Berechnung der Dauer der
Dienstzugehörigkeit des Arbeitnehmers mit der Gesellschaft .
 
2.2    The Company hereby acknowledges all prior years of service of the
Employee with Forex for any entitlements depending on such years of service
(without duplication of coverage or benefits, and excluding pension benefits,
and retiree medical or retiree life insurance, if any). For all further
purposes, the date following the expiry of the Termination Date is the
authoritative date when calculating length of service of the Employee with the
Company.
2.3    Der Arbeitnehmer und die Gesellschaft sind sich darüber einig, dass die
Bedingungen des Arbeitsverhältnisses in einem neuen Arbeitsvertrag festgelegt
werden, der zwischen dem Arbeitnehmer und der Gesellschaft vor dem
Beendigungsdatum geschlossen wird und der in Übereinstimmung mit Ziffer 2.1
dieser Vereinbarung über den Übergang des Arbeitsverhältnisses in Kraft tritt.
 
2.3    The Employee and the Company agree that the terms and conditions of
employment shall be set out in a new employment agreement to be entered into
between the Employee and the Company prior to the Termination Date and which
shall take effect in accordance with clause 2.1 of this Transfer of Employment
Agreement.
2.4    Alle ausstehenden Urlaubsansprüche, die bis zum Beendigungsdatum
entstanden sind, werden auf das Arbeitsverhältnis mit der Gesellschaft
übertragen und der Verkäufer wird dem Käufer zum Zeitpunkt des Closing den
angesammelten Betrag hieraus sowie den entsprechenden Arbeitgeberanteil zur
Lohnsteuer auszahlen.
 
2.4    All outstanding holiday accrued as of the Termination Date will be
transferred to the employment with the Company, and the Seller shall pay to the
Purchaser on the Closing Date the aggregate amount thereof, plus the employer’s
share of employment taxes thereon.
3    Keine Abfindungsansprüche
 
3    No Severance Claims 





--------------------------------------------------------------------------------




Dem Arbeitnehmer stehen keine Abfindungs- oder sonstigen Zahlungsansprüche
aufgrund des Vollzugs dieser Vereinbarung über den Übergang des
Arbeitsverhältnisses zu und er verzichtet auf jegliche Ansprüche gegenüber
Forex, die er aufgrund der Beendigung des Arbeitsverhältnisses mit Forex  und
des Übergangs des Arbeitsverhältnisses auf die Gesellschaft haben könnte.
 
The Employee does not have any severance or other payment claims as a result of
the consummation of this Transfer of Employment Agreement and waives any claims
he may have against Forex as a result of the termination of the employment
relationship with Forex and transfer of employment to the Company.
4    Sonstiges
 
4    Miscellaneous
4.1    Diese Vereinbarung über den Übergang des Arbeitsverhältnisses (zusammen
mit dem neuen Arbeitsvertrag, der zwischen dem Arbeitnehmer und der Gesellschaft
abgeschlossen wird) ersetzt und löst jegliche vorherigen mündlichen oder
schriftlichen Vereinbarungen in Bezug auf die Bedingungen des
Arbeitsverhältnisses des Arbeitnehmers mit der Gesellschaft oder einer
verbundenen Gesellschaft ab.
 
4.1    This Transfer of Employment Agreement (together with the new employment
contract to be entered into between the Employee and the Company) supersedes and
replaces any and all prior oral or written discussions or agreements relating to
the terms of the Employee’s employment with the Company and any company
affiliated with it.
4.2    Der Arbeitnehmer wird den Inhalt dieser Vereinbarung über den Übergang
des Arbeitsverhältnisses vertraulich behandeln. Diese Verpflichtung bleibt auch
nach der Beendigung des Arbeitsverhältnisses mit der Gesellschaft bestehen.
 
4.2    The Employee will treat the content of this Transfer of Employment
Agreement as confidential. This obligation will continue to apply after the
termination of the employment with the Company.
4.3    Sollte eine Bestimmung dieser Vereinbarung über den Übergang des
Arbeitsverhältnisses ganz oder teilweise unwirksam sein oder werden, so wird
hierdurch die Wirksamkeit der übrigen Bestimmungen nicht berührt. Anstelle der
unwirksamen Bestimmung werden die Parteien eine wirksame Bestimmung vereinbaren,
die dem Sinn und Zweck der unwirksamen Bestimmung am nächsten kommt. Das gilt
auch dann, wenn die Unwirksamkeit der Bestimmung auf einem Maß der Leistung oder
der Zeit beruht; es gilt dann das rechtlich zulässige Maß.
 
4.3    If any provision of this Transfer of Employment Agreement is or becomes
in total or in part ineffective, the effectiveness of the other provisions is
not affected thereby. The Parties will agree to replace any ineffective
provisions by an effective provision which corresponds as closely as possible to
the intention and purpose of the ineffective provision. The same will apply if
the ineffectiveness is based on a measurement of performance or time, in which
case the extent permitted by law shall be applicable.
5    Anwendbares Recht
 
5    Governing Law 





--------------------------------------------------------------------------------




Diese Vereinbarung über den Übergang des Arbeitsverhältnisses untersteht und
wird nach den Gesetzen Deutschlands ausgelegt und die Parteien erkennen die
Zuständigkeit der deutschen Gerichte unwiderruflich an.
 
This Transfer of Employment Agreement shall be governed by and construed in
accordance with the laws of Germany and the Parties irrevocably submit to the
jurisdiction of the courts of Germany.
 
 
 
Arbeitnehmer/Employee


Ort/Place:
____________________________________
Datum/Date:
____________________________________
Unterschrift/Signature:
____________________________________
Timo Emden
 
 
 
Für die Forex Capital Markets Limited /On behalf of Forex Capital Markets
Limited:
Ort/Place:
____________________________________
Datum/Date:
____________________________________
Unterschrift/Signature:
____________________________________
[Name des Vertreters der lokalen Verkäufereinheit]/[Name of Representative of
Local Seller Entity],
[Position]
 
 
 
Für die IG Markets Limited, Deutsche Zweigniederlassung/On behalf of IG Markets
Limited, Deutsche Zweigniederlassung:
Ort/Place:
____________________________________
Datum/Date:
____________________________________
Unterschrift/Signature:
____________________________________
Michael Lippa,
Niederlassungsleiter/branch manager







--------------------------------------------------------------------------------




Schedule 3
Allocation of Purchase Price
(Clauses 3.3)
1
The consideration for the purchase of the Business Assets (including the Assumed
Liabilities) shall be allocated between each of the following asset classes
included in the sale of the Business Assets, as applicable, as set out below:

Asset Class
Amount
(i)    Cash and Cash Equivalents
Not applicable
(ii)    Publicly Traded Personal Property
Not applicable
(iii)    Mark-to-Market Assets
Not applicable
(iv)    Inventory
Book Value
(v)    PPE, Equipment and other Tangible Assets
Book Value
(vi)    Intangible Assets
Remainder



Schedule 4
Closing Obligations
(Clause 4)
1
Seller’s Obligations

1.1
General Obligations

On Closing, the Seller shall deliver or make available to the Purchaser the
following:
1.1.1
the Employee Transfer Agreement for the German-based Relevant Employee, duly
signed by the relevant member of the Seller’s Group;

1.1.2
Employee Transfer Agreements for any Additional French Employees, duly signed by
the relevant member of the Seller’s Group;

1.1.3
the Transitional Services Agreement duly executed by the Seller;

1.1.4
the List of Leads;

1.1.5
the Advertising Agreement duly executed by the Seller;

1.1.6
evidence that the Seller is authorised to execute this Agreement, the
Advertising Agreement, the Transitional Services Agreement and any and all
agreements and documents with respect to the transactions contemplated by the
foregoing;

1.1.7
evidence satisfactory to the Purchaser that all existing systems of the Seller
or any other member of the Seller’s Group are disabled to the extent required so
that the Seller and its Affiliates are no longer able to access electronically
the list of subscribers contained in the Aweber Account and the List of Leads
(other than, in each case, FXCM Customers);

1.1.8
assignments of unregistered Owned Business IPR in accordance with Schedule 1, to
the extent it has been possible to prepare and execute these by Closing;





--------------------------------------------------------------------------------




1.1.9
a properly executed (a) affidavit of non-foreign status from the Seller that
complies with Section 1445 of the Code and (b) IRS Form W-9;

1.1.10
those Business Assets which are capable of transfer by delivery;

1.1.11
evidence reasonably satisfactory to the Purchaser of the termination, without
cost to the Purchaser, of the Outsourcing Agreements;

1.1.12
releases or waivers in respect of the Encumbrances affecting any of the Business
Assets; and

1.1.13
all other books, records and other information relating to the Business and all
information relating to customers, suppliers, agents and distributors and other
information relating to the Business (including the Relevant Employees) as the
Purchaser may reasonably require and copies, or, at the Seller’s option,
originals of any such books, records, documents or other information in the
possession or control of the Seller which relate only in part to the Business
and which the Purchaser may reasonably require,

and shall permit the Purchaser to enter into and take possession of the Business
Assets.
2
Purchaser’s Obligations

On Closing, the Purchaser shall deliver or make available to the Seller:
2.1.1
the Transitional Services Agreement duly executed by the Purchaser;

2.1.2
the Advertising Agreement duly executed by the Purchaser;

2.1.3
all applicable transaction tax exemption or resale certificates associated with
the Business Assets; and

2.1.4
evidence that the Purchaser is authorised to execute this Agreement, the
Advertising Agreement and the Transitional Services Agreement.



Schedule 5
Warranties given by the Seller
(Clause 8.1)
Unless the context otherwise requires, and with the exception of paragraph 14,
specific references in this Schedule 5 to the “Seller” shall be deemed to refer
to the Seller only in relation to the Business Assets being sold by it under
this Agreement.
1
Books and Records

1.1
The registers, statutory books and books of account of the Business:

1.1.1
are up-to-date;

1.1.2
are maintained in accordance with applicable law on a proper and consistent
basis; and





--------------------------------------------------------------------------------




1.1.3
contain complete and accurate records of all matters required to be dealt with
in such books and records.

1.2
All registers, books and records referred to in paragraph 1.1 and all other
documents (including documents of title and copies of subsisting agreements to
which the Seller is a party) which are the property of the Seller are in the
possession of (or under the control) of the Seller and no notice that any of
such registers, books and records is incorrect or should be rectified has been
received by the Seller in the past three years.

2
Accounts

2.1
Latest Accounts

The Accounts have been prepared so as to give a true, not misleading and
materially accurate view of the assets, liabilities and state of affairs of the
Business, including DailyFX site traffic, DailyFX Leads, DailyFX first trades
and DailyFX Client Losses, at the Accounts Date and of the profits or losses for
the period concerned.
2.2
DailyFX Converted Account Information Provided Since the Accounts Date

The DailyFX Converted Account Information provided by the Seller to the
Purchaser since the Accounts Date has been:
2.2.1
prepared by the Seller on a consistent basis with the Accounts;

2.2.2
extracted from the same data source as any customer account information used by
the Seller in the announcement of external monthly information; and

2.2.3
prepared so as to give a true, not misleading and materially accurate view of
the assets, liabilities and state of affairs of the Business, including DailyFX
site traffic, DailyFX Leads, DailyFX first trades and DailyFX Client Losses,
since the Accounts Date and of the profits or losses for the period concerned.

3
Assets

3.1
Ownership of Assets

All the Business Assets:
3.1.1
are legally and beneficially owned by the Seller;

3.1.2
are, where capable of possession, in the possession or under the control of the
Seller;

3.1.3
are free from Encumbrances; and

3.1.4
are not the subject of any factoring arrangement, conditional sale or credit
agreement.

3.2
Sufficiency of Assets

The Business Assets comprise all the property, rights and assets necessary for
the carrying on of the Business in substantially the manner in and to the extent
to which it is presently conducted.




--------------------------------------------------------------------------------




4
Intellectual Property Rights and Information Technology

4.1
Ownership etc.

4.1.1
All Business IPR is either legally and beneficially owned by the Seller or
lawfully used with the consent of the owner under a licence, a copy of which is
in the Data Room;

4.1.2
to the best of the Seller’s knowledge, all Owned Business IPR is not being
infringed or used without authorisation, attacked or opposed by any person; and

4.1.3
all Owned Business IPR is not subject to any Encumbrance or any licence or
authority in favour of another,

and no claims have been made and no intellectual property applications are
pending which if pursued or granted might be material to the truth and accuracy
of any of the above.
4.2
Unregistered Intellectual Property Rights

Part 1.3 of Schedule 1 lists complete, accurate and current details of all
unregistered Intellectual Property Rights (excluding trade marks) forming part
of the Owned Business IPR and which is likely to be material to the Business.
4.3
Validity

To the best of the Seller’s knowledge, the Owned Business IPR (other than
Know-how) is (or, in the case of pending applications, will be) valid and
enforceable.
4.4
Infringement of Intellectual Property Rights of Third Parties

To the best of the Seller’s knowledge, the processes employed and the products
and services offered by the Seller in respect of the Business do not infringe or
make unlawful use of Intellectual Property Rights of third parties and no claims
of infringement of any such rights have been made by any third party.
4.5
Licences

All licences of Intellectual Property Rights to or from the Seller relating to
the Business are disclosed in the Data Room and, in respect of each such
licence:
4.5.1
it is in full force and effect, no notice having been given on either side to
terminate it;

4.5.2
no circumstances exist or have existed which would entitle a party to terminate
or vary it;

4.5.3
neither entering into, nor compliance with, nor completion of, this Agreement
will entitle a party to terminate it, vary it, or make a claim under it, or
result in any other adverse consequences for the Seller (including the loss of
any right or benefit) under it;

4.5.4
the obligations of all parties thereto have been fully complied with in all
material respects and, to the best of the Seller’s knowledge, no disputes that
would entitle a party to terminate it have arisen or are reasonably foreseeable
in respect thereof; and

4.5.5
where such licences are of such a nature that they could be registered with the
appropriate authorities and where such registration would have the effect of
strengthening the Seller’s rights they have been so registered.





--------------------------------------------------------------------------------




4.6
Business Know-how

To the best of the Seller’s knowledge, there has been no misuse of Business
Know-how by any person and the Seller has not made any disclosure of Business
Know-how to any person other than the Purchaser, except properly and in the
ordinary and usual course of business and on the basis that such disclosure is
to be treated as being of a confidential character.
4.7
Information Technology

4.7.1
For the purposes of this paragraph 4.7, “Business IT” means all Information
Technology which in the two years immediately before Closing has been used by
the Seller exclusively in the Business. Each element of the Business IT is owned
by, or validly used under an agreement with, the Seller.

4.7.2
Save for the elements of the Business IT to be provided under the Transitional
Services Agreement, the Business Assets comprise all of the Seller’s right,
title and interest in the Business IT.

4.7.3
The Business IT is in good working order and is sufficient to satisfy the
current business requirements (including requirements as to data volumes) of the
Business.

4.7.4
In the past three years there have been no performance reductions or breakdowns
of any Business IT which have had (or are having) a material adverse effect on
the Business.

4.7.5
All agreements relating to the Business IT are provided under written contracts
with the Seller, true copies of which are attached to the Disclosure Letter. In
relation to each such contract:

(i)
it is in full force and effect, no notice having been given by the parties to it
to terminate it; and

(ii)
no disputes have arisen and the obligations of the parties thereto have been
fully complied with.

4.7.6
In the past three years there have been no security breaches affecting any
Business IT or any unauthorised disclosures of data which, in either case, have
had (or are having) a material adverse effect on the Business. The Seller:

(i)
has security measures in place to protect the Business IT that are in accordance
with current industry practice;

(ii)
has carried out regular penetration testing on the Business IT and any
weaknesses detected by such testing have, to the best of the Seller’s knowledge,
been remedied; and

(iii)
has procedures to back up data and disaster recovery plans that are in
accordance with current industry practice.

4.8
Data Protection

4.8.1
The Seller has materially complied in the past three years with all applicable
requirements (including notification requirements) of the Data Protection
Legislation in the U.S., the United Kingdom, the European Union, Australia, Hong
Kong and China, in each case with respect to the Business.





--------------------------------------------------------------------------------




4.8.2
Details of all the fair processing information used in the Business in the past
three years, and the procedures for obtaining consent from individuals for
marketing, have been included in the Data Room. The Business IT has the
functionality to record any consents and refusals or withdrawal of consents to
receiving direct marketing material, and all such consents or refusals or
withdrawal of consents have been recorded and retained using such functionality.

4.8.3
In the past three years, no Data Protection Authority has alleged that the
Seller has failed to comply with Data Protection Legislation or threatened to
conduct an investigation into or take enforcement action against the Seller.

4.8.4
The Seller has not been involved in a dispute with an individual in respect of
any infringement or, to the best of the Seller’s knowledge, alleged infringement
of the Data Protection Legislation and the Seller has not received a written
claim for compensation from any individual in respect of any such infringement
or alleged infringement in the previous three years.

4.8.5
The transfer to the Purchaser of the personal data comprised in the Business
Assets will materially comply with Data Protection Legislation in the U.S., the
United Kingdom, the European Union, Australia, Hong Kong and China, in each case
with respect to the Business.

5
Effect of Transaction

Neither entering into, nor compliance with, nor completion of this Agreement for
the transfer of the Business Assets will:
5.1.1
to the best of the Seller’s knowledge, cause the Business to lose the benefit of
any right or privilege it presently enjoys;

5.1.2
to the best of the Seller’s knowledge, cause any person who normally does
business with or gives credit to the Business not to continue to do so on the
same or a substantially similar basis; and

5.1.3
to the best of the Seller’s knowledge, result in a material breach of, or give
any third party a right to terminate or vary, or result in any Encumbrance
under, any contract or arrangement comprised in the Business Assets.

6
Relevant Employees and Employee Benefits

6.1
Relevant Employees and Terms of Employment

6.1.1
The Disclosure Letter contains details, in relation to the Business, of:

(i)
the total number of Relevant Employees;

(ii)
the salary and other benefits, period of continuous employment, location, grade
and age of each Relevant Employee;

(iii)
where any Relevant Employee is absent from work (other than by reason of any
vacation or scheduled non-work day), the reason for the absence;

(iv)
the contract of employment of each Relevant Employee;





--------------------------------------------------------------------------------




(v)
the standard terms and conditions of each grade or category of Relevant
Employee;

(vi)
details of any Relevant Employees employed on materially different terms from
the standard terms and conditions of employment;

(vii)
details of any enhanced redundancy pay arrangements (contractual or otherwise),
if any, applicable to the Relevant Employees;

(viii)
details of material policies applicable to the Relevant Employees including on
sickness and sick pay, maternity, paternity and adoption leave and pay;

(ix)
details of the Relevant Employees showing role, period of continuous employment,
employer, salary, grade, applicable bonus scheme(s) and other material benefits;
and

(x)
the terms of any agreements with third parties for the supply of temporary
workers.

6.1.2
The Seller has not entered into any arrangement regarding any future variation
in any contract of employment in respect of any of the Relevant Employees or any
agreement imposing an obligation on the Purchaser to increase the basis and/or
rates of remuneration and/or the provision of other benefits in kind.

6.2
Termination of Employment

6.2.1
Subject to the requirements of applicable law, any written or unwritten contract
of employment with any Relevant Employee can be terminated by three months’
notice or less without giving rise to any claim for damages or compensation
(other than a statutory redundancy payment or statutory compensation for unfair
dismissal).

6.2.2
No Relevant Employee has given or received notice to terminate his or her
employment (except for any releases from employment in respect of each of the
Germany-based Relevant Employee, the China-based Relevant Employees and the
U.S.-based Relevant Employees as referred to in paragraph 1 of Schedule 2).

6.2.3
In the past 12 months, there have been no proposals to terminate the employment
of any Relevant Employee.

6.2.4
No liability which remains undischarged has been incurred, and no liability may
be incurred, by any member of the Seller’s Group for breach of any contract of
employment with any Relevant Employee, or for breach of a statutory obligation
in respect of any Relevant Employee or for failure to comply with any order for
the reinstatement or re-engagement of any Relevant Employee.

6.2.5
In the six months prior to the date of this Agreement, no member of the Seller’s
Group has agreed to make any payment or provided any benefit to any Relevant
Employee or any dependant of any such persons in connection with the proposed
termination or suspension of employment or variation of any contract of
employment of any such Relevant Employee.





--------------------------------------------------------------------------------




6.3
Trade Unions, Works Councils and Employee Representative Bodies

The Disclosure Letter lists:
6.3.1
all works councils and employee representative bodies which by law or any
collective bargaining agreement have the right to be informed and/or consulted
on matters which affect the Relevant Employees; and

6.3.2
all union recognition agreements, collective agreements, works council and
European Works Council agreements between the Seller and such bodies (other than
national collective bargaining agreements or industry wide collective
agreements) relevant to the Relevant Employees.

6.4
Incentive Schemes

6.4.1
The Seller has provided to the Purchaser copies of the rules and other
documentation relating to all share incentive, share option, profit sharing,
bonus or other incentive arrangements, including employee benefit trusts,
relating to any Relevant Employees.

6.4.2
The Purchaser will not become liable for any social security contributions
arising out of the grant, exercise or release of such awards, options and other
incentive arrangements which are not fully provided for in the Accounts.

6.4.3
In respect of all share incentive, share option, profit sharing, bonus or other
incentive arrangements, including employee benefit trusts, relating to any
Relevant Employees, the Seller has properly complied with all applicable
statutory requirements or other equivalent withholding system and social
security contributions including making such deductions as are required by law
from all payments made or deemed to be or treated as made by it or on its behalf
and by duly accounting to the relevant Tax Authority for all sums so deducted
and for all other amounts for which it is required to account under applicable
law, social security contributions or other equivalent withholding systems.

6.4.4
The Purchaser is not and will not become liable to pay any amount (other than
Tax) to any employee benefit trust operating in conjunction with any share
incentive, share option, profit sharing, bonus or other incentive arrangements
for or affecting any Relevant Employees.

6.5
Pensions

There is not (and has never been) in operation, and no proposal has been
announced to enter into or establish, any agreement or arrangement pursuant to
which any member of the Seller’s Group makes, has ever made or could become
liable to make, any payment or contribution for providing retirement, death,
disability or life assurance benefits for the benefit of a Relevant Employee or
a Relevant Employee's dependants. No proposal has been announced to establish
any other scheme or arrangement for providing any such benefits, and no member
of the Seller’s Group provides, or has indicated any intention to provide, any
such benefits.




--------------------------------------------------------------------------------




7
Legal Compliance

7.1
Licences and Consents

7.1.1
All material licences, consents and authorisations necessary for the carrying on
of the Business as now carried on (“Licences”), copies of which are attached to
the Disclosure Letter, have been obtained are not limited in duration, are in
full force and effect and do not contain conditions which would hinder the
ordinary and usual course of business.

7.1.2
To the best of the Seller’s knowledge, there is no investigation, enquiry or
proceeding outstanding or anticipated which is likely to result in the
suspension, cancellation, modification or revocation of any Licence.

7.1.3
None of the Licences have been breached or are likely to be suspended, modified
or revoked or not renewed (whether as a result of the entry into or completion
of this Agreement or otherwise).

7.2
Compliance with Laws

7.2.1
The Seller is conducting, and has conducted, the Business in compliance with all
material laws, material bye-laws and material regulations and the Seller is not,
nor has been, in breach of any such material laws, bye-laws and regulations.

7.2.2
To the best of the Seller’s knowledge, there is no investigation, disciplinary
proceeding or enquiry by, or order, decree, decision or judgment of, any court,
tribunal, arbitrator, governmental agency or regulatory body outstanding or
anticipated against the Seller.

7.2.3
The Seller has not received in the past three years any notice or other
communication (official or otherwise) from any court, tribunal, arbitrator,
governmental agency or regulatory body with respect to an alleged, actual or
potential violation and/or failure to comply with any such applicable material
law, bye-law or regulation, or requiring it to take or omit any action.

7.2.4
The Seller has not received in the past three years any notice or other
communication from any court, tribunal, arbitrator, governmental agency or
regulatory body with respect to its account opening processes and there is and
has not been any alleged, actual or potential violation and/or failure to comply
with any such applicable material law, bye law or regulation in relation to the
account opening processes of the Business.

7.2.5
The Seller has not received any notice or other communication, and no notice or
other communication has been given, from any court, tribunal, arbitrator,
governmental agency or regulatory body in relation to enforcement action being
taken to restrict access to the websites comprised in the Business Assets in any
jurisdiction in which the Business is or was conducted in the past three years.

7.3
Anti-Corruption Laws

Neither the Seller nor any of its directors, officers or employees, , nor any
other person acting on the Seller’s behalf has engaged in any activity or
conduct that has resulted or will result in a violation of:
7.3.1
any Anti-Corruption Laws; or





--------------------------------------------------------------------------------




7.3.2
any applicable laws relating to economic or trade sanctions, including the laws
or regulations implemented by the Office of Foreign Assets Controls of the
United States Department of the Treasury and any similar laws or regulations in
other jurisdictions.

8
Litigation

8.1
Current Proceedings

The Seller is not (nor is any person for whose acts or defaults the Seller may
be vicariously liable) involved whether as claimant or defendant or other party
in any claim, legal action, proceeding, suit, litigation, prosecution,
investigation, enquiry, mediation or arbitration (other than as claimant in the
collection of debts arising in the ordinary and usual course of its business).
8.2
Pending or Threatened Proceedings

No such claim, legal action, proceeding, suit, litigation, prosecution,
investigation, enquiry, mediation or arbitration is pending or, to the best of
the Seller’s knowledge, threatened by or against the Seller.
8.3
Circumstances Likely to Lead to Claims

To the best of the Seller’s knowledge, there are no investigations, disciplinary
proceedings or other circumstances likely to lead to any such claim or legal
action, proceeding, suit, litigation, prosecution, investigation, enquiry,
mediation or arbitration.
8.4
No Court Orders etc.

Neither the Seller nor the Business is subject to any continuing injunction,
judgment or order of any court, arbitrator, governmental agency or regulatory
body, nor in default under any order, licence, regulation or demand of any
governmental agency or regulatory body or with respect to any order, suit,
injunction or decree of any court.
9
Insurance

9.1
Particulars of Insurances

All of the Business Assets of the Seller which are capable of being insured have
at all material times been and are insured to the full replacement value thereof
against any risks normally insured against by companies carrying on similar
businesses or owning assets of a similar nature.
9.2
Details of Policies

In respect of the insurances referred to in paragraph 9.1:
9.2.1
all premiums have been duly paid to date;

9.2.2
all the policies are in full force and effect;

9.2.3
to the best of the Seller’s knowledge, no act, omission, misrepresentation or
non-disclosure by or on behalf of the Seller has occurred which makes any of
these policies void, voidable or unenforceable;

9.2.4
to the best of the Seller’s knowledge, no circumstances have arisen which would
render any of the policies void or unenforceable for illegality or otherwise;





--------------------------------------------------------------------------------




9.2.5
there has been no breach of the terms, conditions and warranties of any of the
policies that would entitle insurers to terminate any policy; and

9.2.6
there are no special or unusual limits, terms, exclusions or restrictions in any
of the policies.

9.3
Insurance Claims

9.3.1
Details of all insurance claims made during the past three years are contained
in the Data Room.

9.3.2
No insurance claim is outstanding and, to the best of the Seller’s knowledge, no
circumstances exist which are likely to give rise to any insurance claim.

9.4
Claims Refused

In the past three years, no claim has been refused or settled below the amount
claimed.
10
Tax

10.1
The Seller has duly and timely (taking into account any valid extensions) filed,
or caused to be filed, all Tax returns that relate to the Business Assets
(including any income derived therefrom) required to be filed by it (or on its
behalf) and all such Tax returns were true, correct and complete in all material
respects. All Taxes relating to the Business Assets (including any income
derived therefrom) due and owing by the Seller have been timely paid or, where
payment is not yet due, the Seller has made an adequate provision for such
Taxes.

10.2
The Seller has not received any claim made by a Tax Authority in a jurisdiction
where the Seller does not file Tax returns that the Seller is or may be subject
to taxation by that jurisdiction in relation to the Business Assets or any
income derived therefrom.

10.3
There is no Tax deficiency relating to the Business Assets or any income derived
therefrom outstanding, assessed or proposed in writing against the Seller, nor
has the Seller executed any waiver of any statute of limitations on or extending
the period for the assessment or collection of any Tax.

10.4
No Tax audit, action, suit, proceeding, investigation or claim is now pending
or, threatened against the Seller, by any Tax Authority in connection with any
Tax returns filed by the Seller or with respect to its assets or income that
relate to the Business Assets.

10.5
There are no Tax rulings, requests for rulings or closing agreements relating to
the Taxation of the Business Assets that could reasonably be expected to affect
the Purchaser’s liability for Taxes with respect to the Business Assets for any
period after the Closing Date. The Seller has provided to the Purchaser complete
and correct copies of all private letter rulings, revenue agent reports,
information document requests, notices of proposed deficiencies, deficiency
notices, protests, petitions, closing agreements, settlement agreements, pending
ruling requests and any similar documents submitted by, received by or agreed to
by or on behalf of the Seller and relating to Taxes with respect to the Business
Assets (including any income derived therefrom) for all taxable periods for
which the statute of limitations has not yet expired.

10.6
The Seller’s has not filed Tax returns in any jurisdiction outside the United
States as a result of having a permanent establishment or other place of
business in that jurisdiction related to the Business Assets.





--------------------------------------------------------------------------------




10.7
The Seller has complied with all Laws relating to the payment and withholding of
Taxes (to the extent relating to the Business Assets or any income derived
therefrom) and has duly and timely withheld and paid over to the appropriate Tax
Authority all amounts required to be so withheld and paid under applicable laws.

10.8
There are no Encumbrances for Taxes (other than Taxes not yet due and payable)
upon any of the Business Assets.

11
Important Business Issues Since the Accounts Date

11.1
Since the Accounts Date, the Seller has conducted the Business in all material
respects in the ordinary and usual course.

12
Disclosure of Information

Accuracy and Adequacy of Information Disclosed to the Purchaser
12.1
All information contained in the Data Room which has been made available by or
on behalf of the Seller to the Purchaser or its respective agents, employees or
professional advisers in the course of the negotiations leading to this
Agreement or in the course of any due diligence carried out by or on behalf of
the Purchaser prior to entering into this Agreement was when given and (save to
the extent the same has been supplemented, suspended or updated by a more recent
version) remains true, accurate and not misleading in all material respects and
the Seller is not aware of any fact or matter or circumstance not disclosed in
writing to the Purchaser which renders any such information untrue, inaccurate
or misleading in any material respect.

12.2
The historical data provided to the Purchaser concerning visitor and subscriber
numbers, recruitment rates (including numbers of subscribers converted to
trading accounts), recruited account value, attrition rates of recruited
accounts and geographical spread of recruited accounts, in each case, relating
to the Business, is representative of the current performance of the Business.

13
General

13.1
The Seller is validly existing, duly incorporated in the state of Delaware and
in good standing under the laws of each of the jurisdictions in the U.S. which
have been disclosed to the Purchaser and which are the only jurisdictions in the
U.S. in which the operation of the Business or the character of the properties
owned, leased or operated by the Seller in connection with the Business makes
such qualifications.

13.2
The Seller has the requisite power, right and authority to enter into and to
perform this Agreement and any other documents to be executed by it pursuant to
or in connection with this Agreement.

13.3
The Seller has taken all corporate action required by it to authorise it to
enter into and to perform this Agreement and any other documents to be executed
by it pursuant to or in connection with this Agreement.

13.4
The documents referred to in paragraph 13.2 will, when executed, constitute
valid and binding obligations on the Seller, in accordance with their respective
terms.





--------------------------------------------------------------------------------




14
Insolvency etc.

14.1
The Seller is: (a) solvent and able to pay its debts as they become due in the
ordinary and usual course of business; (b) not subject to any unsatisfied
judgments or orders against it which affect its right to sell the Business; and
(c) the Seller has assets (calculated at fair market value) to carry on its
business. No transfer of property is being made and no obligation is being
incurred in connection with the transactions contemplated hereby with the intent
to hinder, delay or defraud either present or future creditors of the Purchaser
or the Seller. In connection with the transactions contemplated hereby, the
Seller has not incurred, nor plans to incur, debts beyond its ability to pay as
they become absolute and matured.

14.2
The Seller has not proposed any arrangement of any type with its creditors or
any group of creditors whether by court process or otherwise under which such
creditors shall receive or be paid less than the amounts contractually or
otherwise due to them.

14.3
Neither the Seller nor any director, secretary or creditor of the Seller has
presented any petition, application or other proceedings for administration,
creditors’ voluntary arrangement or similar relief by which the affairs,
business or assets of the Seller are managed by a person appointed for the
purpose by a court, governmental agency or similar body, or by any director,
secretary or creditor or by the company itself, nor has any such order or relief
been granted or appointment made.

14.4
No order has been made, petition or application presented, resolution passed or
meeting convened for the purpose of winding-up the Seller or whereby the assets
of the Seller are to be distributed to creditors or shareholders or other
contributories of the Seller.

14.5
No arrangement, procedure, step, order, petition, application, resolution or
meeting, analogous to those described at paragraphs 14.2 to 14.4, has occurred,
commenced or been taken or made in any jurisdiction.

14.6
No receiver (including an administrative receiver), liquidator, trustee,
administrator, supervisor, nominee, custodian or any similar or analogous
officer or official in any jurisdiction has been appointed in respect of the
whole or any part of the business or assets of the Seller nor has any step been
taken for or with a view to the appointment of such a person nor has any event
taken place or is likely to take place as a consequence of which such an
appointment might be made.

14.7
No creditor of the Seller has taken any steps to enforce, or has enforced, any
security over any of the Business Assets.

14.8
The Seller has not received written notice that it is in default of any of its
obligations in relation to any of the financial facilities.

14.9
The Seller has not by reason of actual or anticipated financial difficulties
commenced negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness.



